UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07121) Exact name of registrant as specified in charter:	Putnam Asset Allocation Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2013 Date of reporting period:	October 1, 2012 — March 31, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Dynamic Asset Allocation Growth Fund Semiannual report 3 | 31 | 13 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Financial statements 17 Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. Our allocation of assets among permitted asset categories may hurt performance. The use of derivatives may increase these risks by increasing investment exposure (which may be considered leverage) or, in the case of over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Bond investments are subject to interest-rate risk, which means the prices of the fund’s bond investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuer of the bond may default on payment of interest or principal. Interest-rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds, which may be considered speculative. Unlike bonds, funds that invest in bonds have ongoing fees and expenses. The prices of stocks and bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Many macroeconomic risks to global growth have diminished in recent months. A widespread financial collapse in Europe, an economic hard landing in China, and significant fallout from budget sequestration and the fiscal cliff in the United States have not come to pass. While these risks have not entirely dissipated, U.S. equity markets have managed to achieve record highs in the first quarter, recouping all of their losses from the 2008 financial crisis. In the United States, corporate profits and balance sheets are strong. The Federal Reserve has pledged to keep interest rates at historic lows until the nation’s employment situation meaningfully improves. The U.S. housing market, a significant driver of GDP, has been steadily rebounding. And while the federal budget battle is not yet resolved, the markets appear to believe that Washington lawmakers will eventually reach a resolution. At Putnam, our investment team employs a measured, balanced approach to managing risk while pursuing returns. It is also important to rely on the guidance of your financial advisor, who can help ensure that your portfolio matches your individual goals and tolerance for risk. We would like to extend a welcome to new shareholders of the fund and to thank all of our investors for your continued confidence in Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 11–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Putnam Growth Blended Benchmark is administered by Putnam Management and comprises 60% the Russell 3000 Index, 15% the MSCI EAFE Index (ND), 15% the Barclays U.S. Aggregate Bond Index, 5% the JPMorgan Developed High Yield Index, and 5% the MSCI EMF Index (ND). † The fund’s secondary benchmark, the Putnam Growth Blended Benchmark, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. ‡ Returns for the six-month period are not annualized, butcumulative. 4 Dynamic Asset Allocation Growth Fund Interview with your fund’s portfolio manager Bob, let’s review the conditions in stock and bond markets during the past six months. Markets demonstrated a number of contrasts in the period. There was disparity in asset class results, as stocks significantly outperformed investment-grade bonds in the six months that ended March31, 2013. However, this gap developed only from January through March. In the first three months of the reporting period, U.S. stocks were flat because of pessimism regarding the federal government’s pending fiscal cliff. The market then began to rally in January, even as higher payroll taxes went into effect. By the end of March, both the Dow Jones Industrial Average and the S&P 500 Index had risen to record-high levels, just as the federal budget sequester was starting to take effect. Japanese stocks also performed strongly during the period, while European stocks, after strong returns in 2012, began to lose momentum. Aside from equities, high-yield securities performed well, a reflection of the relative strength of corporate balance sheets and overall profit levels. Investment-grade bonds had flat results, as interest rates remained low but volatile, bouncing within a range of about 1.75% to 2.00% for the 10-year Treasury note. In this environment, what factors contributed to performance? The fund’s allocation to U.S. equities helped returns for the period, though, as mentioned, much of this advantage occurred in the This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 3/31/13. See pages 4 and 11–12 for additional fund performance information. Index descriptions can be found on page 16. Dynamic Asset Allocation Growth Fund 5 second half of the semiannual period. While there was some concern about the high-yield market after its great results in 2012, it continued to perform quite well throughout the period. Yield spreads tightened as the corporate default rate remained below its long-term average. The fund also had a tactical underweight, relative to its secondary benchmark, to government bonds, and to interest-rate risk in general. This was helpful as government bonds and mortgage-backed bonds stagnated in early 2013. When interest rates rose at times during the past quarter, it had less of a negative effect on the fund thanks to our tactical positioning. Putnam Dynamic Asset Allocation Growth Fund’s class A shares returned 9.96% during the six months ending March31, 2013. The fund lagged the returns of the all-equity Russell 3000 Index, its primary benchmark, and performed slightly better than the fund’s secondary benchmark, the Putnam Growth Blended Benchmark. How did U.S. equity markets perform? After a lackluster first three months, U.S. stocks advanced during the first quarter of 2013, with few meaningful pullbacks and limited volatility. However, the leading sectors were defensive ones, including consumer Allocations are represented as a percentage of the fund’s net assets. Short-term investments and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. A negative percentage reflects the effect of fund strategies that are designed to enhance performance if certain securities decline in value. 6 Dynamic Asset Allocation Growth Fund staples and health care. This may be an indication that investors, while willing to return to equities, remain cautious and skeptical about the prospects for U.S. economic growth. What is your analysis of international opportunities? Significant problems remain in Europe. Many nations in the eurozone stand in need of significant fiscal retrenchment, as government spending outpaces revenues. During the period, we had some exposure to Europe, but most of our decisions involved short-term tactical opportunities rather than a major investment theme. In other words, we did not yet see a clear sign that an overweight was attractive, so the fund’s exposure remained at a neutral or underweight level. By contrast, we found Japan much more attractive during the reporting period. Japan’s new government is taking a more activist approach to the economy and has installed new leadership at the Bank of Japan that is undertaking forceful monetary stimulus. The fund had an This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 3/31/13. Short-term holdings, TBA commitments, and derivatives, if any, are excluded. Holdings will vary over time. Dynamic Asset Allocation Growth Fund 7 overweight to Japan because we believed Japanese investments would outperform other global markets. How do you interpret what is happening in the markets? The U.S. economy is growing, and the Federal Reserve’s quantitative easing policies are effectively providing stimulus to business activity and liquidity to financial markets. These macroeconomic conditions have given corporations the opportunity to repair their balance sheets since the recession and rebuild their profitability in recent years. There is a great story in corporate earnings that often is overlooked, and we are currently seeing it in the U.S. economy. Although earnings growth rates began to fade from the peak levels earlier in this business cycle, corporations overall are still generating record-level profits. Corporate earnings provide fundamental support to current market levels, in our estimation. Stock valuations in general appear reasonable when compared with long-term historical valuations. It seems many investors are having trouble believing that the economic recovery is real and stable because growth is below the economy’s long-term trend. Many also question the Fed’s policies, but the evidence suggests that the central bank is on track toward its goal of This chart shows how the fund’s top weightings have changed over the past six months. Allocations are represented as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations will vary over time. 8 Dynamic Asset Allocation Growth Fund lowering the unemployment rate. These doubts have contributed to the high levels of volatility that we have seen in each year since 2008, and we believe that they can cause volatility again. But in many historical periods, we have also seen that stock prices can climb a wall of worry as they have done in the past three months. We continue to focus on fundamental conditions as well as negative sentiments when we are analyzing asset classes. What was your strategy in commodities? Commodities make up a smaller slice of the fund than stocks or bonds on a strategic basis. The fund holds commodities primarily to enhance diversification, because the performance of commodities is not highly correlated with stocks or bonds. During the period, our research supported taking a neutral position. The prices of many types of commodities, especially precious metals, are declining, and we do not see a near-term reversal in this trend. One exception is agricultural prices, which we think are quite firm. Energy prices also had a strong upward trend in recent years, but increased production of natural gas in the United States had a major impact on energy prices during the past year by helping to stabilize oil and gas prices. Looking ahead to the second half of the fund’s fiscal year, how is the fund positioned, and what risks do you see? We continue to favor stocks and high-yield bonds, and find the low return potential of government bonds unattractive. The fund has overweight positions in equities and high-yield bonds, but we have trimmed both areas a bit given their recent strength and some doubts we harbor regarding the recent rally. Typically, with equity rallies of this magnitude, cyclical sectors — those that tend to move in line with the economy — are the best performers. However, as mentioned, the leaders in the first quarter were more defensive sectors. That said, we think the economy is doing well A word about derivatives Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use forward currency contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam may enter into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Dynamic Asset Allocation Growth Fund 9 enough to continue supporting risk assets. In addition to Europe’s ongoing challenges, we see greater risks looming in the U.S. economy later in 2013, as the federal government addresses the debt ceiling. Bob, thanks for commenting on the fund today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Of special interest On February1, 2013, Putnam Investments announced a new leadership structure for its Global Asset Allocation (GAA) investment organization, which manages Putnam Dynamic Asset Allocation Growth Fund. Working closely with Walter C. Donovan, Chief Investment Officer at Putnam, the team will be led by Co-Heads James A. Fetch; Robert J. Kea, CFA; Robert J. Schoen; and Jason R. Vaillancourt, CFA. All four co-heads are long-time Putnam GAA veterans, who average 22 years of overall investment experience, including an average of 18 years of experience at Putnam. Consistent with the current approach, Mr. Fetch continues to lead portfolio construction and risk, Mr. Kea drives top-down equity efforts, Mr. Schoen oversees equity process and risk, and Mr.Vaillancourt manages global macro efforts. Jeffrey L. Knight, who previously led the group, has left the firm to pursue other opportunities. IN THE NEWS The economic outlook for major industrialized nations is slowly improving, with the United States and Japan leading the way, according to a recent report by the Organisation for Economic Co-operation and Development (OECD). Economic expansion is also taking place in most major countries around the world, including the 17-nation eurozone, where Germany’s economy is growing and stabilization is occurring in Italy and France. Growth also is solidifying in Japan, whose new government has launched efforts to bring the country’s long-stagnant economy back to life through various stimulus efforts, and growth is picking up in China, where an economic hard landing has been avoided. The OECD sees growth weakening in India and normal, “around trend” growth taking place in Russia, Brazil, and the United Kingdom. Meanwhile, the World Trade Organization (WTO) has cut its overall 2013 forecast for global trade volume growth to 3.3% from 4.5%. Global trade grew by 2% in 2012, the second-worst figure since this economic statistic began to be tracked in 1981, according to the WTO. The worst trade figure came in 2009 during the global economic crisis. 10 Dynamic Asset Allocation Growth Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended March 31, 2013, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, class R5, class R6, and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 3/31/13 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (2/8/94) (2/16/94) (9/1/94) (2/3/95) (1/21/03) (7/2/12) (7/2/12) (7/14/94) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Life of fund Annual average 7.39% 7.06% 6.60% 6.60% 6.56% 6.56% 6.85% 6.65% 7.11% 7.65% 7.66% 7.65% 10 years 135.50 121.96 118.55 118.55 118.44 118.44 123.94 116.11 129.07 141.00 141.26 140.91 Annual average 8.94 8.30 8.13 8.13 8.13 8.13 8.40 8.01 8.64 9.19 9.21 9.19 5 years 28.79 21.39 24.20 22.20 24.07 24.07 25.62 21.22 26.88 30.21 30.35 30.16 Annual average 5.19 3.95 4.43 4.09 4.41 4.41 4.67 3.92 4.88 5.42 5.44 5.41 3 years 32.06 24.47 29.19 26.19 29.10 29.10 30.07 25.52 31.10 33.08 33.23 33.03 Annual average 9.71 7.57 8.91 8.06 8.89 8.89 9.16 7.87 9.45 9.99 10.03 9.98 1 year 12.64 6.16 11.79 6.79 11.76 10.76 12.12 8.19 12.42 12.95 13.07 12.90 6 months 9.96 3.64 9.50 4.50 9.51 8.51 9.66 5.82 9.88 10.12 10.24 10.08 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. Dynamic Asset Allocation Growth Fund 11 Comparative index returns For periods ended 3/31/13 Lipper Mixed-Asset Target Allocation Putnam Growth Growth Funds Russell 3000 Index Blended Benchmark category average* Life of fund Annual average 8.65% —† 7.14% 10 years 140.11 144.59% 105.40 Annual average 9.15 9.36 7.40 5 years 35.83 30.73 24.88 Annual average 6.32 5.51 4.50 3 years 44.18 34.46 28.39 Annual average 12.97 10.37 8.66 1 year 14.56 11.87 9.96 6 months 11.35 9.12 7.74 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 3/31/13, there were 583, 553, 518, 474, 272, and 62 funds, respectively, in this Lipper category. † The fund’s secondary benchmark, the Putnam Growth Blended Benchmark, was introduced on 12/31/94, which postdates the inception of the fund’s class A shares. Fund price and distribution information For the six-month period ended 3/31/13 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 1 1 1 1 1 1 1 1 Income $0.160 $0.050 $0.063 $0.089 $0.128 $0.171 $0.177 $0.194 Capital gains — Total Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 9/30/12 $13.47 $14.29 $13.19 $12.91 $13.21 $13.69 $13.24 $13.58 $13.58 $13.58 3/31/13 14.64 15.53 14.39 14.07 14.39 14.91 14.41 14.77 14.78 14.74 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 12 Dynamic Asset Allocation Growth Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 9/30/12 1.14% 1.89% 1.89% 1.64% 1.39% 0.85%* 0.75%* 0.89% Annualized expense ratio for the six-month period ended 3/31/13 1.10% 1.85% 1.85% 1.60% 1.35% 0.82% 0.72% 0.85% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Other expenses for class R5 and R6 shares have been annualized. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from October 1, 2012, to March 31, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.76 $9.66 $9.66 $8.36 $7.06 $4.30 $3.77 $4.45 Ending value (after expenses) $1,099.60 $1,095.00 $1,095.10 $1,096.60 $1,098.80 $1,101.20 $1,102.40 $1,100.80 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Dynamic Asset Allocation Growth Fund 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended March 31, 2013, use the following calculation method. To find the value of your investment on October 1, 2012, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.54 $9.30 $9.30 $8.05 $6.79 $4.13 $3.63 $4.28 Ending value (after expenses) $1,019.45 $1,015.71 $1,015.71 $1,016.95 $1,018.20 $1,020.84 $1,021.34 $1,020.69 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Dynamic Asset Allocation Growth Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class R5 shares and class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to certain defined contribution plans with assets of at least $50 million. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Dynamic Asset Allocation Growth Fund 15 Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Putnam Growth Blended Benchmark is a benchmark administered by Putnam Management, comprising 60% the Russell 3000 Index, 15% the MSCI EAFE Index (ND), 15% the Barclays U.S. Aggregate Bond Index, 5% the JPMorgan Developed High Yield Index, and 5% the MSCI Emerging Markets Index (ND). Russell 3000 Index is an unmanaged index of the 3,000 largest U.S. companies. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of March 31, 2013, Putnam employees had approximately $377,000,000 and the Trustees had approximately $90,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Dynamic Asset Allocation Growth Fund Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Dynamic Asset Allocation Growth Fund 17 The fund’s portfolio 3/31/13 (Unaudited) COMMON STOCKS (55.7%)* Shares Value Basic materials (3.2%) Agrium, Inc. (Canada) 2,198 $214,305 Akzo Nobel NV (Netherlands) 3,784 248,874 American Vanguard Corp. 7,667 234,150 Andersons, Inc. (The) 402 21,515 Archer Daniels-Midland Co. 2,476 83,515 Arkema (France) 2,587 235,347 Assa Abloy AB Class B (Sweden) 19,440 793,823 Axiall Corp. 12,207 758,787 Barrick Gold Corp. (Canada) 5,025 147,606 BASF SE (Germany) 31,524 2,760,747 Bemis Co., Inc. 16,938 683,618 BHP Billiton PLC (United Kingdom) 24,284 706,603 BHP Billiton, Ltd. (Australia) 41,231 1,410,925 Black Earth Farming, Ltd. SDR (Russia) † 4,410 8,358 Buckeye Technologies, Inc. 9,590 287,221 Cambrex Corp. † 31,696 405,392 Cemex Latam Holdings SA (Colombia) † 41,407 311,205 CEMEX SAB de CV ADR (Mexico) 27,952 341,294 CF Industries Holdings, Inc. 8,672 1,650,889 Chemtura Corp. † 24,543 530,374 Chicago Bridge & Iron Co., NV 19,919 1,236,970 China Liansu Group Holdings, Ltd. (China) 512,000 291,324 China National Building Material Co., Ltd. (China) 192,000 242,834 China Shanshui Cement Group, Ltd. (China) 998,000 575,934 China Singyes Solar Technologies Holdings, Ltd. (China) 227,000 189,770 Cresud S.A.C.I.F. y A. ADR (Argentina) † 1,797 16,874 Cytec Industries, Inc. 7,955 589,306 Domtar Corp. (Canada) 5,783 448,876 Eagle Materials, Inc. 6,603 439,958 Eastman Chemical Co. 20,500 1,432,335 Evraz PLC (United Kingdom) 249,597 841,935 First Resources, Ltd. (Singapore) 160,000 236,424 Fortescue Metals Group, Ltd. (Australia) 28,942 119,862 Fortune Brands Home & Security, Inc. † 30,337 1,135,514 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 9,500 314,450 Goldcorp, Inc. (Canada) 14,245 479,297 Golden Agri-Resources, Ltd. (Singapore) 237,000 111,070 GrainCorp, Ltd. Class A (Australia) 5,214 63,457 Horsehead Holding Corp. † 34,471 375,044 Huntsman Corp. 31,100 578,149 Incitec Pivot, Ltd. (Australia) 14,968 48,342 Innophos Holdings, Inc. 9,390 512,318 Innospec, Inc. 8,946 396,129 Intrepid Potash, Inc. 1,289 24,182 KapStone Paper and Packaging Corp. 11,443 318,115 Koninklijke Boskalis Westminster NV (Netherlands) 13,486 535,725 18 Dynamic Asset Allocation Growth Fund COMMON STOCKS (55.7%)* cont. Shares Value Basic materials cont. Koppers Holdings, Inc. 6,674 $293,523 Kraton Performance Polymers, Inc. † 9,351 218,813 KWS Saat AG (Germany) 96 34,210 L.B. Foster Co. Class A 3,624 160,507 Landec Corp. † 21,439 310,222 LSB Industries, Inc. † 26,393 917,949 LyondellBasell Industries NV Class A 40,509 2,563,815 Minerals Technologies, Inc. 3,828 158,900 MMG, Ltd. (Australia) † 1,004,000 369,514 Monsanto Co. 58,832 6,214,424 Mosaic Co. (The) 958 57,106 Newcrest Mining, Ltd. (Australia) 3,035 63,423 Nitto Denko Corp. (Japan) 22,000 1,301,747 NN, Inc. † 25,520 241,419 Nufarm, Ltd. (Australia) 7,463 30,744 OM Group, Inc. † 8,356 196,199 Packaging Corp. of America 15,500 695,485 PolyOne Corp. 25,465 621,601 Potash Corp. of Saskatchewan, Inc. (Canada) 2,663 104,523 PPG Industries, Inc. 15,693 2,101,920 PT Astra Agro Lestari Tbk (Indonesia) 12,500 23,848 PT Indocement Tunggal Prakarsa Tbk (Indonesia) 311,500 747,704 Rio Tinto PLC (United Kingdom) 23,421 1,097,860 Rio Tinto, Ltd. (Australia) 17,306 1,034,021 S&W Seed Co. † 22,197 233,290 Sealed Air Corp. 21,379 515,448 Sherwin-Williams Co. (The) 11,000 1,857,790 Siam Cement PCL NVDR (Thailand) 30,900 517,022 SLC Agricola SA (Brazil) 1,985 18,153 Sociedad Quimica y Minera de Chile SA ADR (Chile) 1,545 85,670 Sumitomo Metal Mining Co., Ltd. (Japan) 44,000 627,737 Sung Kwang Bend Co., Ltd. (South Korea) 16,577 335,980 Syngenta AG (Switzerland) 3,166 1,320,695 ThyssenKrupp AG (Germany) † 2,489 50,618 Trex Co., Inc. † 9,831 483,489 Tronox, Ltd. Class A 12,075 239,206 Vale SA ADR (Preference) (Brazil) 14,185 234,478 Vale SA ADR (Brazil) 6,336 109,549 Valspar Corp. 14,010 872,123 Vilmorin & Cie (France) 238 28,626 voestalpine AG (Austria) 21,531 661,147 W.R. Grace & Co. † 16,463 1,276,047 Wendel SA (France) 5,628 595,609 Xstrata PLC (United Kingdom) 26,099 423,527 Yara International ASA (Norway) 1,446 65,507 Dynamic Asset Allocation Growth Fund 19 COMMON STOCKS (55.7%)* cont. Shares Value Capital goods (3.6%) ABB, Ltd. (Switzerland) 40,152 $905,567 ACS Actividades de Construccion y Servicios SA (Spain) 2,788 65,061 Aecom Technology Corp. † 23,900 783,920 AGCO Corp. 2,172 113,205 Alliant Techsystems, Inc. 4,772 345,636 Altra Holdings, Inc. 18,875 513,778 Avery Dennison Corp. 21,200 913,084 AZZ, Inc. 5,962 287,368 Ball Corp. 23,000 1,094,340 Beijing Enterprises Water Group, Ltd. (China) 1,558,000 463,989 Boeing Co. (The) 90,300 7,752,255 Canon, Inc. (Japan) 50 1,806 Chart Industries, Inc. † 6,706 536,547 Chase Corp. 10,282 198,648 China Communications Construction Co., Ltd. (China) 424,000 395,524 China Railway Group, Ltd. (China) 607,000 309,648 CNH Global NV 1,651 68,219 CTCI Corp. (Taiwan) 218,000 425,757 Cummins, Inc. 28,352 3,283,445 Daelim Industrial Co., Ltd. (South Korea) 5,308 437,483 Daikin Industries, Ltd. (Japan) 1,800 70,558 Deere & Co. 1,306 112,290 Delphi Automotive PLC (United Kingdom) 69,202 3,072,569 DXP Enterprises, Inc. † 4,939 368,943 Embraer SA ADR (Brazil) 3,700 131,979 European Aeronautic Defence and Space Co. NV (France) 33,148 1,686,884 Franklin Electric Co., Inc. 13,840 464,609 Gardner Denver, Inc. 10,500 788,655 Generac Holdings, Inc. 11,148 393,970 General Dynamics Corp. 45,900 3,236,409 Great Lakes Dredge & Dock Corp. 51,334 345,478 Greenbrier Companies, Inc. † 23,441 532,345 HEICO Corp. 3,602 156,363 Hyflux, Ltd. (Singapore) S 88,000 103,734 Hyster-Yale Materials Holdings, Inc. 1,912 109,156 Hyster-Yale Materials Holdings, Inc. Class B F 1,912 109,156 Hyundai Mobis Co., Ltd. (South Korea) 2,605 719,969 IHI Corp. (Japan) 162,000 492,187 Ingersoll-Rand PLC 46,200 2,541,462 Invensys PLC (United Kingdom) 113,079 602,737 JGC Corp. (Japan) 24,000 606,533 Kadant, Inc. † 12,799 319,975 Kawasaki Heavy Industries, Ltd. (Japan) 202,000 633,027 KBR, Inc. 29,600 949,568 Leggett & Platt, Inc. 30,800 1,040,424 Lindsay Corp. 836 73,718 Lockheed Martin Corp. 36,623 3,534,852 McDermott International, Inc. † 78,180 859,198 20 Dynamic Asset Allocation Growth Fund COMMON STOCKS (55.7%)* cont. Shares Value Capital goods cont. Metso Corp. OYJ (Finland) 2,080 $88,493 Miller Industries, Inc. 12,719 204,140 Mitsubishi Electric Corp. (Japan) 49,000 394,040 NACCO Industries, Inc. Class A 1,912 102,024 Northrop Grumman Corp. 37,700 2,644,655 Raytheon Co. 48,779 2,867,717 Safran SA (France) 10,711 477,732 Samsung Engineering Co., Ltd. (South Korea) 1,500 175,939 Schindler Holding AG (Switzerland) † 5,261 770,889 Shanghai Prime Machinery Co., Ltd. (China) 938,000 124,540 Singapore Technologies Engineering, Ltd. (Singapore) 108,000 376,138 Standard Motor Products, Inc. 18,045 500,207 Standex International Corp. 5,139 283,776 Staples, Inc. 122,226 1,641,495 Stoneridge, Inc. † 28,359 216,379 Sturm Ruger & Co., Inc. 1,346 68,283 Terex Corp. † 23,700 815,754 Tetra Tech, Inc. † 7,047 214,863 TriMas Corp. † 21,055 683,656 Valmont Industries, Inc. 3,640 572,463 Vinci SA (France) 18,983 855,196 WABCO Holdings, Inc. † 13,400 945,906 Coway Co., Ltd. (South Korea) 20,420 898,399 Communication services (2.6%) America Movil SAB de CV ADR Ser. L (Mexico) 14,495 303,815 Arris Group, Inc. † 9,169 157,432 Aruba Networks, Inc. † 10,050 248,637 AT&T, Inc. 92,779 3,404,062 BCE, Inc. (Canada) 5,982 279,476 BroadSoft, Inc. † 2,209 58,472 BT Group PLC (United Kingdom) 166,660 703,984 CalAmp Corp. † 19,041 208,880 Comcast Corp. Class A 231,331 9,718,215 Deutsche Telekom AG (Germany) 52,406 553,939 DISH Network Corp. Class A 37,300 1,413,670 EchoStar Corp. Class A † 40,655 1,584,325 France Telecom SA (France) 51,669 522,570 HSN, Inc. 2,907 159,478 IAC/InterActiveCorp. 38,947 1,740,152 InterDigital, Inc. 2,517 120,388 InterXion Holding NV (Netherlands) † 15,526 376,040 Jazztel PLC (Spain) † 19,118 145,568 Kabel Deutschland Holding AG (Germany) 1,310 120,871 Loral Space & Communications, Inc. 5,130 317,444 MetroPCS Communications, Inc. † 75,200 819,680 NeuStar, Inc. Class A † 7,892 367,215 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 2,600 113,380 Dynamic Asset Allocation Growth Fund 21 COMMON STOCKS (55.7%)* cont. Shares Value Communication services cont. NTT DoCoMo, Inc. (Japan) 487 $735,143 TalkTalk Telecom Group PLC (United Kingdom) 42,299 175,075 TDC A/S (Denmark) 17,241 132,470 Tele2 AB Class B (Sweden) 31,760 552,683 Telecom Italia SpA (Italy) 143,203 101,144 Telefonica SA (Spain) 47,630 640,462 Telekomunikasi Indonesia Persero Tbk PT (Indonesia) 522,000 591,264 Telenor ASA (Norway) 29,129 636,866 Telstra Corp., Ltd. (Australia) 175,250 823,877 Turkcell Iletisim Hizmetleri AS (Turkey) † 109,650 736,333 tw telecom, inc. † 34,800 876,612 USA Mobility, Inc. 14,757 195,825 Verizon Communications, Inc. 220,215 10,823,567 Virgin Media, Inc. (United Kingdom) 3,700 181,189 Vodafone Group PLC (United Kingdom) 577,796 1,638,221 Ziggo NV (Netherlands) 4,417 155,335 Conglomerates (1.0%) AMETEK, Inc. 40,554 1,758,421 Danaher Corp. 77,754 4,832,411 General Electric Co. 191,856 4,435,711 Marubeni Corp. (Japan) 45,000 336,060 Mitsui & Co., Ltd. (Japan) 47,400 661,138 Siemens AG (Germany) 18,643 2,008,111 Tyco International, Ltd. 84,238 2,695,616 Consumer cyclicals (6.5%) ADT Corp. (The) 38,541 1,886,197 Advance Auto Parts, Inc. 14,750 1,219,004 Alliance Global Group, Inc. (Philippines) 448,900 232,165 American Eagle Outfitters, Inc. 41,400 774,180 ANN, Inc. † 6,934 201,225 Babcock International Group PLC (United Kingdom) 36,548 604,197 Barloworld, Ltd. (South Africa) 29,486 307,324 Bayerische Motoren Werke (BMW) AG (Germany) 14,818 1,278,517 Bed Bath & Beyond, Inc. † S 36,353 2,341,860 Belo Corp. Class A 87,776 862,838 Big Lots, Inc. † 30,158 1,063,673 BR Malls Participacoes SA (Brazil) 41,264 516,221 Bridgestone Corp. (Japan) 10,300 346,853 Brunswick Corp. 4,252 145,503 Buckle, Inc. (The) 4,333 202,134 Bureau Veritas SA (France) 5,308 660,675 Cabela’s, Inc. † 3,008 182,826 Carmike Cinemas, Inc. † 13,444 243,605 Cash America International, Inc. 2,554 134,008 Chico’s FAS, Inc. 40,000 672,000 Cie Financiere Richemont SA (Switzerland) 12,375 971,176 Cie Generale des Etablissements Michelin (France) 8,233 688,614 22 Dynamic Asset Allocation Growth Fund COMMON STOCKS (55.7%)* cont. Shares Value Consumer cyclicals cont. Coach, Inc. 43,708 $2,184,963 Compagnie Financiere Richemont SA (Switzerland) 63,706 502,149 Compass Group PLC (United Kingdom) 98,916 1,263,254 Cooper Tire & Rubber Co. 28,639 734,877 Corporate Executive Board Co. (The) 3,147 183,030 CP ALL PCL (Thailand) 286,300 452,156 Crocs, Inc. † 10,631 157,551 Daihatsu Motor Co., Ltd. (Japan) 29,000 601,349 Daimler AG (Registered Shares) (Germany) 7,768 422,643 Deckers Outdoor Corp. † 2,817 156,879 Deluxe Corp. 17,609 729,013 Demand Media, Inc. † 9,191 79,318 Destination Maternity Corp. 20,340 475,956 Dillards, Inc. Class A 7,319 574,907 Elders, Ltd. (Australia) † 44,692 5,604 Expedia, Inc. 17,798 1,068,058 Experian Group, Ltd. (United Kingdom) 34,326 594,586 Foot Locker, Inc. 30,773 1,053,668 Francesca’s Holdings Corp. † S 7,177 205,693 Fuji Heavy Industries, Ltd. (Japan) 49,000 760,493 G&K Services, Inc. Class A 5,703 259,544 GameStop Corp. Class A 9,901 276,931 Gannett Co., Inc. 51,676 1,130,154 Gap, Inc. (The) 51,400 1,819,560 Genesco, Inc. † 7,072 424,956 Global Cash Access Holdings, Inc. † 24,242 170,906 Global Mediacom Tbk PT (Indonesia) 1,026,500 246,319 Green Dot Corp. Class A † 10,693 178,680 Grupo Televisa, S.A.B ADR (Mexico) 13,852 368,602 Haci Omer Sabanci Holding AS (Turkey) 65,852 394,901 Harbinger Group, Inc. † 23,391 193,210 Hino Motors, Ltd. (Japan) 56,000 600,839 HMS Holdings Corp. † 6,624 179,842 Home Depot, Inc. (The) 135,081 9,425,952 Home Inns & Hotels Management, Inc. ADR (China) † S 11,333 337,610 Hotel Shilla Co., Ltd. (South Korea) 7,487 370,111 Indofood Agri Resources, Ltd. (Singapore) 7,000 6,978 Isuzu Motors, Ltd. (Japan) 196,000 1,155,574 ITV PLC (United Kingdom) 319,904 628,985 Jarden Corp. † 25,650 1,099,103 Kangwon Land, Inc. (South Korea) 19,550 551,744 KAR Auction Services, Inc. 14,528 290,996 Kia Motors Corp. (South Korea) 8,584 428,969 Kingfisher PLC (United Kingdom) 8,092 35,386 La-Z-Boy, Inc. 33,134 625,239 Lear Corp. 21,369 1,172,517 Lowe’s Cos., Inc. 147,427 5,590,432 LS Corp. (South Korea) 754 59,772 Dynamic Asset Allocation Growth Fund 23 COMMON STOCKS (55.7%)* cont. Shares Value Consumer cyclicals cont. Lumber Liquidators Holdings, Inc. † 1,898 $133,278 Macy’s, Inc. 62,603 2,619,310 Marcus Corp. 23,128 288,869 Maruti Suzuki India, Ltd. (India) 16,676 393,625 Matahari Department Store Tbk PT (Indonesia) † 202,000 228,660 MAXIMUS, Inc. 2,156 172,415 McGraw-Hill Cos., Inc. (The) 42,597 2,218,452 MGM China Holdings, Ltd. (Hong Kong) 349,200 747,736 Mitsubishi Motors Corp. (Japan) † 507,000 527,816 Namco Bandai Holdings, Inc. (Japan) 32,300 571,302 Naspers, Ltd. Class N (South Africa) 8,303 517,261 Navistar International Corp. † 8,258 285,479 Next PLC (United Kingdom) 20,281 1,345,425 Nintendo Co., Ltd. (Japan) 1,400 150,359 Nissan Motor Co., Ltd. (Japan) 90,900 873,899 O’Reilly Automotive, Inc. † 19,950 2,045,873 OPAP SA (Greece) 48,287 381,284 PetSmart, Inc. 19,720 1,224,612 Pier 1 Imports, Inc. 5,884 135,332 PPR SA (France) 1,261 277,053 Prada SpA (Italy) 13,400 137,156 Priceline.com, Inc. † 6,461 4,444,716 PulteGroup, Inc. † 68,800 1,392,512 Randstad Holding NV (Netherlands) 6,061 248,151 Ryland Group, Inc. (The) 14,595 607,444 Scania AB Class B (Sweden) 31,216 652,913 Select Comfort Corp. † 8,346 165,000 Sinclair Broadcast Group, Inc. Class A 36,213 732,951 Six Flags Entertainment Corp. 1,571 113,866 SJM Holdings, Ltd. (Hong Kong) 342,000 856,218 Sonic Automotive, Inc. Class A 53,960 1,195,754 Suzuki Motor Corp. (Japan) 39,100 876,827 Swatch Group AG (The) (Switzerland) 1,069 621,603 Tata Motors, Ltd. (India) 152,590 743,044 Tempur-Pedic International, Inc. † 9,168 455,008 Tile Shop Holdings, Inc. † 9,268 194,721 TJX Cos., Inc. (The) 96,400 4,506,700 Tom Tailor Holding AG (Germany) 4,424 99,581 Total Systems Services, Inc. 79,400 1,967,532 Town Sports International Holdings, Inc. 21,650 204,809 Toyota Motor Corp. (Japan) 3,300 170,372 Trump Entertainment Resorts, Inc. † 163 652 TUI Travel PLC (United Kingdom) 45,622 225,707 URS Corp. 15,714 745,001 Valeo SA (France) 3,694 199,895 ValueClick, Inc. † 14,444 426,820 VOXX International Corp. † 34,312 367,482 Wal-Mart Stores, Inc. 126,534 9,468,539 24 Dynamic Asset Allocation Growth Fund COMMON STOCKS (55.7%)* cont. Shares Value Consumer cyclicals cont. WPP PLC (United Kingdom) 43,104 $687,036 Wyndham Worldwide Corp. 26,447 1,705,303 Wynn Resorts, Ltd. 13,946 1,745,481 Consumer staples (5.2%) AFC Enterprises † 29,333 1,065,668 Ajinomoto Co., Inc. (Japan) 48,000 721,517 Anheuser-Busch InBev NV (Belgium) 13,779 1,364,438 Associated British Foods PLC (United Kingdom) 39,097 1,129,307 Avis Budget Group, Inc. † 40,981 1,140,501 Barrett Business Services, Inc. 5,119 269,567 Beacon Roofing Supply, Inc. † 11,425 441,691 BRF — Brasil Foods SA ADR (Brazil) 2,498 55,231 Bright Horizons Family Solutions, Inc. † 7,076 239,098 Brinker International, Inc. 15,145 570,209 British American Tobacco (BAT) PLC (United Kingdom) 27,618 1,480,076 Bunge, Ltd. 1,011 74,642 Calbee, Inc. (Japan) 8,100 656,536 Carrefour SA (France) 22,538 616,953 Chaoda Modern Agriculture Holdings, Ltd. (China) † F 72,000 4,638 Chiquita Brands International, Inc. † 879 6,821 Cia Brasileira de Distribuicao Grupo Pao de Acucar ADR (Preference) (Brazil) 11,509 613,200 Coca-Cola Co. (The) 35,404 1,431,738 Cola-Cola Amatil, Ltd. (Australia) 11,725 178,289 Companhia de Bebidas das Americas (AmBev) ADR (Preference) (Brazil) 10,814 457,757 Constellation Brands, Inc. Class A † 22,900 1,090,956 Core-Mark Holding Co., Inc. 5,394 276,766 CVS Caremark Corp. 107,538 5,913,515 DeNA Co., Ltd. (Japan) 11,000 298,561 Diageo PLC (United Kingdom) 21,576 680,261 Distribuidora Internacional de Alimentacion SA (Spain) 85,423 590,860 Domino’s Pizza, Inc. 2,880 148,147 Fiesta Restaurant Group, Inc. † 5,164 137,207 Fomento Economico Mexicano SAB de CV ADR (Mexico) 5,426 615,851 General Mills, Inc. 63,800 3,145,978 Geo Group, Inc. (The) 14,662 551,584 Glanbia PLC (Ireland) 3,131 37,169 Grand Canyon Education, Inc. † 9,012 228,815 Hain Celestial Group, Inc. (The) † 3,685 225,080 Heineken Holding NV (Netherlands) 14,474 927,490 Henkel AG & Co. KGaA (Preference) (Germany) 2,728 262,581 Imperial Tobacco Group PLC (United Kingdom) 1,853 64,729 Ingredion, Inc. 1,042 75,357 IOI Corp. Bhd (Malaysia) 27,000 40,807 ITOCHU Corp. (Japan) 26,000 312,381 Japan Tobacco, Inc. (Japan) 50,400 1,606,204 Dynamic Asset Allocation Growth Fund 25 COMMON STOCKS (55.7%)* cont. Shares Value Consumer staples cont. JM Smucker Co. (The) 14,000 $1,388,240 Kao Corp. (Japan) 27,000 883,412 Kerry Group PLC Class A (Ireland) 9,842 586,454 Koninklijke Ahold NV (Netherlands) 49,822 763,499 Kraft Foods Group, Inc. 57,900 2,983,587 Kuala Lumpur Kepong Bhd (Malaysia) 6,400 43,239 Lawson, Inc. (Japan) 1,800 138,631 Liberty Interactive Corp. Class A † 93,800 2,005,444 Lorillard, Inc. 43,588 1,758,776 Magnit OJSC (Russia) 4,909 937,968 Maple Leaf Foods, Inc. (Canada) 2,025 27,389 Molson Coors Brewing Co. Class B 18,934 926,441 Nestle SA (Switzerland) 44,986 3,253,228 Olam International, Ltd. (Singapore) 12,000 16,681 On Assignment, Inc. † 11,883 300,759 OpenTable, Inc. † 2,603 163,937 Papa John’s International, Inc. † 4,771 294,943 Pernod-Ricard SA (France) 4,126 514,136 Philip Morris International, Inc. 120,239 11,147,358 Pinnacle Foods, Inc. † 10,707 237,802 Prestige Brands Holdings, Inc. † 13,248 340,341 Procter & Gamble Co. (The) 169,468 13,059,204 PT Perusahaan Perkebunan London Sumatra Indonesia Tbk (Indonesia) 97,000 19,298 Reckitt Benckiser Group PLC (United Kingdom) 19,388 1,389,880 Robert Half International, Inc. 27,935 1,048,401 SABMiller PLC (United Kingdom) 21,231 1,117,467 SABMiller PLC (United Kingdom) 8,175 431,629 Sao Martinho SA (Brazil) 23,000 323,246 Shoprite Holdings, Ltd. (South Africa) 33,186 659,728 Smithfield Foods, Inc. † 1,140 30,187 Spartan Stores, Inc. 10,414 182,766 Suedzucker AG (Germany) 17,310 731,122 Swatch Group AG (The) (Switzerland) 6,117 620,850 Tate & Lyle PLC (United Kingdom) 3,554 45,901 Tesco PLC (United Kingdom) 52,817 306,204 Toyota Tsusho Corp. (Japan) 41,300 1,070,066 TrueBlue, Inc. † 42,735 903,418 Tyson Foods, Inc. Class A 1,994 49,491 Unilever PLC (United Kingdom) 16,012 677,331 United Natural Foods, Inc. † 3,294 162,065 USANA Health Sciences, Inc. † 2,566 124,015 Walgreen Co. 81,832 3,901,750 Wilmar International, Ltd. (Singapore) 14,000 39,058 WM Morrison Supermarkets PLC (United Kingdom) 16,466 69,103 Wolseley PLC (United Kingdom) 5,487 272,877 Woolworths, Ltd. (Australia) 29,059 1,025,660 26 Dynamic Asset Allocation Growth Fund COMMON STOCKS (55.7%)* cont. Shares Value Energy (5.0%) Alpha Natural Resources, Inc. † 45,100 $370,271 BG Group PLC (United Kingdom) 30,287 519,561 BP PLC (United Kingdom) 204,748 1,430,769 Cabot Oil & Gas Corp. 28,900 1,953,929 Cairn India, Ltd. (India) 83,168 417,430 Caltex Australia, Ltd. (Australia) 42,329 945,513 Canadian Natural Resources, Ltd. (Canada) 9,200 294,969 Chevron Corp. 33,037 3,925,456 China Shenhua Energy Co., Ltd. (China) 77,500 280,951 CNOOC, Ltd. (China) 588,000 1,126,995 ConocoPhillips 122,223 7,345,602 CVR Energy, Inc. (Escrow) F 15,953 — Deepocean Group (Shell) (acquired 6/9/11, cost $122,420) (Norway) ΔΔ 8,417 126,255 Delek US Holdings, Inc. 8,874 350,168 Dragon Oil PLC (Turkmenistan) 54,787 541,100 ENI SpA (Italy) 70,973 1,594,823 EPL Oil & Gas, Inc. † 17,620 472,392 Exxon Mobil Corp. 120,135 10,825,365 Ezion Holdings, Ltd. (Singapore) 315,000 552,649 Gulfport Energy Corp. † 4,100 187,903 Halliburton Co. 6,800 274,788 Helix Energy Solutions Group, Inc. † 33,455 765,450 Helmerich & Payne, Inc. 15,685 952,080 HollyFrontier Corp. 29,199 1,502,289 Key Energy Services, Inc. † 48,515 392,001 Kodiak Oil & Gas Corp. † 25,708 233,686 Lukoil OAO ADR (Russia) 20,829 1,341,388 Marathon Petroleum Corp. 41,356 3,705,498 Occidental Petroleum Corp. 81,053 6,352,124 Oceaneering International, Inc. 17,164 1,139,861 Oil States International, Inc. † 9,700 791,229 ONEOK, Inc. 33,400 1,592,178 Pacific Rubiales Energy Corp. (Colombia) 24,653 520,313 Peabody Energy Corp. 41,295 873,389 Petrofac, Ltd. (United Kingdom) 6,561 142,857 Petroleo Brasileiro SA ADR (Preference) (Brazil) 39,851 723,296 Petroleo Brasileiro SA ADR (Brazil) 10,514 174,217 Phillips 66 68,862 4,818,274 Repsol YPF SA (Spain) 24,334 494,402 Rosetta Resources, Inc. † 4,801 228,432 Royal Dutch Shell PLC Class A (United Kingdom) 49,277 1,594,066 Royal Dutch Shell PLC Class A (United Kingdom) 32,240 1,041,024 Royal Dutch Shell PLC Class B (United Kingdom) 36,263 1,203,931 Schlumberger, Ltd. 116,837 8,749,923 Statoil ASA (Norway) 35,219 851,419 Stone Energy Corp. † 11,910 259,043 Suncor Energy, Inc. (Canada) 17,900 536,374 Dynamic Asset Allocation Growth Fund 27 COMMON STOCKS (55.7%)* cont. Shares Value Energy cont. Surgutneftegas OAO (Russia) † 516,959 $360,253 Swift Energy Co. † 14,922 220,995 Tesoro Corp. 31,885 1,866,867 Total SA (France) 21,354 1,022,505 Tullow Oil PLC (United Kingdom) 12,217 228,512 Unit Corp. † 5,684 258,906 Vaalco Energy, Inc. † 62,241 472,409 Valero Energy Corp. 69,022 3,139,811 W&T Offshore, Inc. 10,780 153,076 Western Refining, Inc. 14,139 500,662 Financials (10.4%) 3i Group PLC (United Kingdom) 112,322 539,310 ACE, Ltd. 4,496 400,009 Admiral Group PLC (United Kingdom) 2,858 57,843 AG Mortgage Investment Trust, Inc. R 5,934 151,139 Ageas (Belgium) 22,210 751,178 Agree Realty Corp. R 10,033 301,993 AIA Group, Ltd. (Hong Kong) 308,400 1,351,767 Aliansce Shopping Centers SA (Brazil) 28,955 340,596 Alleghany Corp. † 4,500 1,781,640 Allianz SE (Germany) 12,174 1,653,376 Allied World Assurance Co. Holdings AG 17,726 1,643,555 American Capital Agency Corp. R 40,600 1,330,868 American Capital Mortgage Investment Corp. R 10,157 262,558 American Equity Investment Life Holding Co. 23,561 350,823 American Financial Group, Inc. 25,472 1,206,863 American International Group, Inc. † 127,600 4,953,432 Amtrust Financial Services, Inc. 6,242 216,285 Aon PLC 67,342 4,141,533 Apollo Commercial Real Estate Finance, Inc. R 11,354 199,717 Apollo Residential Mortgage, Inc. 10,792 240,554 Arlington Asset Investment Corp. Class A 6,828 176,231 ARMOUR Residential REIT, Inc. R 31,828 207,837 Ashford Hospitality Trust, Inc. R 37,512 463,648 Ashmore Group PLC (United Kingdom) 38,294 203,650 Associated Banc-Corp. 51,800 786,842 Australia & New Zealand Banking Group, Ltd. (Australia) 41,037 1,223,673 AvalonBay Communities, Inc. R 10,805 1,368,669 AXA SA (France) 67,038 1,152,358 Axis Capital Holdings, Ltd. 31,300 1,302,706 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 87,335 757,121 Banco Latinoamericano de Exportaciones SA Class E (Panama) 22,547 557,813 Banco Santander Central Hispano SA (Spain) 110,946 745,497 Bangkok Bank PCL NVDR (Thailand) 66,200 513,143 Bank Mandiri (Persero) Tbk PT (Indonesia) 666,500 686,497 Bank of Ireland (Ireland) † 654,566 129,215 Bank of Kentucky Financial Corp. 3,781 103,713 28 Dynamic Asset Allocation Growth Fund COMMON STOCKS (55.7%)* cont. Shares Value Financials cont. Bank of Yokohama, Ltd. (The) (Japan) 133,000 $770,011 Barclays PLC (United Kingdom) 552,377 2,443,648 Berkshire Hathaway, Inc. Class B † 18,868 1,966,046 BM&F Bovespa SA (Brazil) 59,440 399,747 BofI Holding, Inc. † 14,866 533,392 BR Properties SA (Brazil) 34,319 381,785 British Land Company PLC (United Kingdom) R 32,340 267,070 C C Land Holdings, Ltd. (China) 492,687 152,143 Cardinal Financial Corp. 19,506 354,619 CBL & Associates Properties, Inc. R 38,074 898,546 Chimera Investment Corp. R 223,091 711,660 China Construction Bank Corp. (China) 1,380,000 1,130,255 China Overseas Grand Oceans Group, Ltd. (China) S 274,000 362,058 China Overseas Land & Investment, Ltd. (China) 121,000 334,924 CIMB Group Holdings Berhad (Malaysia) 202,300 498,482 CIT Group, Inc. † 46,898 2,039,125 Citigroup, Inc. 3,700 163,688 Citizens & Northern Corp. 12,608 245,856 Citizens Republic Bancorp, Inc. † 11,186 252,244 City National Corp. 14,592 859,615 CNO Financial Group, Inc. 25,245 289,055 Commonwealth Bank of Australia (Australia) 31,059 2,207,644 CoreLogic, Inc. † 59,100 1,528,326 Credicorp, Ltd. (Peru) 3,122 518,408 Credit Acceptance Corp. † 3,402 415,520 Credit Agricole SA (France) † 76,294 628,447 Credit Suisse Group AG (Switzerland) 16,372 429,608 CYS Investments, Inc. R 19,283 226,382 DBS Group Holdings, Ltd. (Singapore) 48,000 620,962 Deutsche Bank AG (Germany) 22,366 871,994 Dexus Property Group (Australia) 797,964 868,825 Discover Financial Services 73,000 3,273,320 Discovery Holdings, Ltd. (South Africa) 38,262 325,560 Dynex Capital, Inc. R 27,859 297,534 E*Trade Financial Corp. † 13,736 147,113 Eagle Bancorp, Inc. † 9,325 204,124 East West Bancorp, Inc. 15,996 410,617 Eaton Vance Corp. 32,252 1,349,101 EPR Properties R 3,970 206,639 Erste Group Bank AG (Czech Republic) † 10,784 300,384 Federal Realty Investment Trust R 8,400 907,536 Fidelity National Financial, Inc. Class A 58,982 1,488,116 Fifth Third Bancorp 193,800 3,160,878 Financial Institutions, Inc. 13,027 260,019 First Community Bancshares Inc. 12,298 194,923 First Industrial Realty Trust † R 12,035 206,160 Flushing Financial Corp. 12,907 218,645 Genworth Financial, Inc. Class A † 259,518 2,595,180 Dynamic Asset Allocation Growth Fund 29 COMMON STOCKS (55.7%)* cont. Shares Value Financials cont. Glimcher Realty Trust R 23,383 $271,243 Goldman Sachs Group, Inc. (The) 52,621 7,743,180 Grupo Financiero Banorte SAB de CV (Mexico) 125,931 1,009,471 Hana Financial Group, Inc. (South Korea) 12,210 434,033 Hang Seng Bank, Ltd. (Hong Kong) 46,200 742,179 Hanmi Financial Corp. † 25,826 413,216 Hatteras Financial Corp. R 15,300 419,679 Health Care REIT, Inc. R 28,400 1,928,644 Heartland Financial USA, Inc. 8,734 220,708 Heritage Financial Group, Inc. 11,315 163,841 HFF, Inc. Class A 33,953 676,683 Hongkong Land Holdings, Ltd. (Hong Kong) 22,000 163,192 Housing Development Finance Corp., Ltd. (HDFC) (India) † 19,818 301,868 HSBC Holdings, PLC (United Kingdom) 246,956 2,636,042 Huaku Development Co., Ltd. (Taiwan) 144,000 356,358 ICICI Bank, Ltd. (India) 17,385 335,431 Industrial and Commercial Bank of China, Ltd. (China) 1,369,000 962,005 ING Groep NV GDR (Netherlands) † 84,029 596,405 Insurance Australia Group, Ltd. (Australia) 213,884 1,275,019 Intact Financial Corp. (Canada) 2,800 171,580 Invesco Mortgage Capital, Inc. R 9,751 208,574 Investor AB Class B (Sweden) 21,131 610,270 Investors Real Estate Trust R 27,134 267,813 iStar Financial, Inc. † R 23,055 251,069 Itau Unibanco Holding SA ADR (Preference) (Brazil) 18,498 329,264 Jammu & Kashmir Bank, Ltd. (India) 19,313 423,219 Jones Lang LaSalle, Inc. 1,839 182,815 Joyo Bank, Ltd. (The) (Japan) 117,000 655,006 JPMorgan Chase & Co. 261,877 12,428,682 Kasikornbank PCL NVDR (Thailand) 90,300 641,366 KKR & Co. LP 13,400 258,888 Lexington Realty Trust R 53,769 634,474 Lloyds Banking Group PLC (United Kingdom) † 130,458 96,515 LTC Properties, Inc. R 14,195 578,162 Maiden Holdings, Ltd. (Bermuda) 21,593 228,670 MainSource Financial Group, Inc. 19,392 272,264 MFA Financial, Inc. R 31,998 298,221 Mitsubishi Estate Co., Ltd. (Japan) 24,000 661,858 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 170,500 1,010,666 Muenchener Rueckversicherungs AG (Germany) 4,073 761,741 Nasdaq OMX Group, Inc. (The) 39,362 1,271,393 National Financial Partners Corp. † 10,559 236,838 National Health Investors, Inc. R 7,930 519,019 Nationstar Mortgage Holdings, Inc. † 13,597 501,729 Nelnet, Inc. Class A 11,717 396,035 Northern Trust Corp. 37,681 2,055,875 Ocwen Financial Corp. † 6,947 263,430 One Liberty Properties, Inc. R 13,137 285,336 30 Dynamic Asset Allocation Growth Fund COMMON STOCKS (55.7%)* cont. Shares Value Financials cont. Oriental Financial Group (Puerto Rico) 11,458 $177,714 ORIX Corp. (Japan) 84,300 1,066,567 Pacific Premier Bancorp, Inc. † 12,208 160,535 PartnerRe, Ltd. 17,531 1,632,311 Peoples Bancorp, Inc. 12,029 269,329 Persimmon PLC (United Kingdom) 15,408 250,271 PHH Corp. † 10,496 230,492 PNC Financial Services Group, Inc. 67,899 4,515,284 Popular, Inc. (Puerto Rico) † 43,403 1,198,357 Portfolio Recovery Associates, Inc. † 4,307 546,644 Porto Seguro SA (Brazil) 36,737 513,218 Protective Life Corp. 36,176 1,295,101 Prudential PLC (United Kingdom) 119,127 1,927,730 PS Business Parks, Inc. R 8,562 675,713 PT Bank Rakyat Indonesia (Persero) Tbk (Indonesia) 823,000 742,857 Public Storage R 14,895 2,268,806 Realogy Holdings Corp. † 1,196 58,413 Regus PLC (United Kingdom) 126,644 305,385 Republic Bancorp, Inc. Class A 7,821 177,067 Resona Holdings, Inc. (Japan) 228,600 1,185,073 Samsung Card Co., Ltd. (South Korea) 16,040 570,180 Sberbank of Russia ADR (Russia) 142,663 1,828,940 SCOR SE (France) 6,045 173,573 Security Bank Corp. (Philippines) 95,700 426,856 Security National Financial Corp. Class A † 14,077 101,073 Select Income REIT R 20,257 535,798 Shopping Centres Australasia Property Group (Australia) † R 104,933 180,943 Siam Commercial Bank PCL (Thailand) 56,100 344,818 Simon Property Group, Inc. R 27,924 4,427,629 Societe Generale SA (France) † 6,974 229,123 St. Joe Co. (The) † 42,135 895,369 Standard Chartered PLC (United Kingdom) 21,891 566,623 Standard Life PLC (United Kingdom) 114,868 637,581 Starwood Property Trust, Inc. R 7,561 209,893 State Street Corp. 66,200 3,911,758 Stewart Information Services Corp. 6,126 156,029 Sumitomo Mitsui Financial Group, Inc. (Japan) 27,000 1,082,753 Summit Hotel Properties, Inc. R 34,318 359,309 Sun Communities, Inc. R 5,538 273,190 Sun Hung Kai Properties, Ltd. (Hong Kong) 17,000 229,466 Surya Semesta Internusa Tbk PT (Indonesia) 4,973,500 829,926 Swedbank AB Class A (Sweden) 57,419 1,305,828 Symetra Financial Corp. 21,659 290,447 Synovus Financial Corp. 260,800 722,416 Tanger Factory Outlet Centers R 13,900 502,902 Tokio Marine Holdings, Inc. (Japan) 9,900 278,695 Tokyu Land Corp. (Japan) 186,000 1,732,852 Toronto-Dominion Bank (Canada) 18,283 1,522,425 Dynamic Asset Allocation Growth Fund 31 COMMON STOCKS (55.7%)* cont. Shares Value Financials cont. UBS AG (Switzerland) 66,759 $1,023,221 UniCredit SpA (Italy) † 67,863 289,678 Universal Health Realty Income Trust R 3,323 191,770 Validus Holdings, Ltd. 30,560 1,142,027 Virtus Investment Partners, Inc. † 1,921 357,844 Visa, Inc. Class A 1,400 237,776 Vornado Realty Trust R 20,800 1,739,712 WageWorks, Inc. † 8,078 202,192 Walker & Dunlop, Inc. † 14,150 254,276 Walter Investment Management Corp. † 16,785 625,241 Washington Banking Co. 15,064 209,992 Wells Fargo & Co. 55,882 2,067,075 Westfield Group (Australia) 51,776 586,065 Westfield Retail Trust (Australia) R 24,846 78,271 Westpac Banking Corp. (Australia) 27,839 895,451 Wheelock and Co., Ltd. (Hong Kong) 183,000 975,583 World Acceptance Corp. † 2,674 229,616 Health care (6.6%) Accuray, Inc. † 35,800 166,112 Alere, Inc. † 23,950 611,444 Align Technology, Inc. † 5,507 184,540 Amedisys, Inc. † 20,131 223,857 AmerisourceBergen Corp. 55,885 2,875,283 Amgen, Inc. 64,005 6,561,153 AmSurg Corp. † 8,617 289,876 Astellas Pharma, Inc. (Japan) 16,900 908,419 AstraZeneca PLC (United Kingdom) 21,937 1,099,795 athenahealth, Inc. † 2,664 258,515 Bayer AG (Germany) 21,717 2,240,120 Bio-Reference Labs, Inc. † 2,987 77,602 BioMarin Pharmaceuticals, Inc. † 3,867 240,759 Bristol-Myers Squibb Co. 145,400 5,989,026 Celgene Corp. † 41,368 4,794,965 Centene Corp. † 2,482 109,307 CIGNA Corp. 60,000 3,742,200 Coloplast A/S Class B (Denmark) 17,316 931,534 Community Health Systems, Inc. 6,340 300,453 Computer Programs & Systems, Inc. 2,114 114,389 Conmed Corp. 17,376 591,827 Covidien PLC 4,921 333,841 CSL, Ltd. (Australia) 13,415 830,741 Cubist Pharmaceuticals, Inc. † 10,478 490,580 Cyberonics, Inc. † 2,597 121,566 Diagnosticos da America SA (Brazil) 45,500 260,965 Dong-A Pharmaceutical Co., Ltd. (South Korea) 3,641 405,195 Elan Corp. PLC ADR (Ireland) † 14,428 170,250 Eli Lilly & Co. 89,047 5,056,979 32 Dynamic Asset Allocation Growth Fund COMMON STOCKS (55.7%)* cont. Shares Value Health care cont. Endo Health Solutions, Inc. † 10,032 $308,584 Gentium SpA ADR (Italy) † 6,852 56,460 Gilead Sciences, Inc. † 129,942 6,358,062 GlaxoSmithKline PLC (United Kingdom) 73,527 1,718,821 Glenmark Pharmaceuticals, Ltd. (India) † 41,206 351,028 Greatbatch, Inc. † 21,314 636,649 Grifols SA ADR (Spain) † 4,805 139,393 Haemonetics Corp. † 6,090 253,709 HCA Holdings, Inc. 42,326 1,719,705 Health Net, Inc. † 7,684 219,916 HealthSouth Corp. † 15,060 397,132 Hi-Tech Pharmacal Co., Inc. 3,775 124,990 Hill-Rom Holdings, Inc. 12,410 437,080 Impax Laboratories, Inc. † 17,372 268,224 Insulet Corp. † 6,597 170,598 Jazz Pharmaceuticals PLC † 19,337 1,081,132 Johnson & Johnson 42,082 3,430,945 Lexicon Pharmaceuticals, Inc. † 34,997 76,293 Magellan Health Services, Inc. † 3,016 143,471 McKesson Corp. 45,051 4,863,706 MedAssets, Inc. † 22,866 440,171 Medicines Co. (The) † 13,295 444,319 Merck & Co., Inc. 20,771 918,701 Merck KGaA (Germany) 2,050 309,291 Novartis AG (Switzerland) 17,020 1,209,311 Novo Nordisk A/S Class B (Denmark) 10,281 1,670,371 Obagi Medical Products, Inc. † 31,387 619,893 Omega Healthcare Investors, Inc. R 21,174 642,843 Orion OYJ Class B (Finland) 22,091 580,223 Otsuka Holdings Company, Ltd. (Japan) 33,500 1,174,377 PDL BioPharma, Inc. 30,477 222,787 Pfizer, Inc. 466,281 13,456,870 Pharmacyclics, Inc. † 1,453 116,836 PharMerica Corp. † 15,826 221,564 Providence Service Corp. (The) † 28,868 533,769 Questcor Pharmaceuticals, Inc. 2,778 90,396 Roche Holding AG-Genusschein (Switzerland) 10,118 2,355,502 RTI Biologics, Inc. † 38,010 149,759 Salix Pharmaceuticals, Ltd. † 15,012 768,314 Sanofi (France) 27,960 2,841,080 Santarus, Inc. † 8,181 141,777 Shanghai Fosun Pharmaceutical Group Co., Ltd. (China) † 105,000 190,091 Shire PLC (United Kingdom) 8,785 267,501 Sinopharm Group Co. (China) 124,800 403,972 Spectrum Pharmaceuticals, Inc. S 16,533 123,336 St. Jude Medical, Inc. 69,800 2,822,712 STAAR Surgical Co. † 49,886 280,858 Steris Corp. 5,637 234,556 Dynamic Asset Allocation Growth Fund 33 COMMON STOCKS (55.7%)* cont. Shares Value Health care cont. Suzuken Co., Ltd. (Japan) 10,200 $379,243 TearLab Corp. † 18,802 129,734 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 4,346 172,449 Trinity Biotech PLC ADR (Ireland) 9,889 166,926 Triple-S Management Corp. Class B (Puerto Rico) † 6,611 115,164 United Therapeutics Corp. † 12,524 762,336 Ventas, Inc. R 30,800 2,254,560 ViroPharma, Inc. † 17,094 430,085 Warner Chilcott PLC Class A 66,430 900,127 WellCare Health Plans, Inc. † 11,798 683,812 WellPoint, Inc. 65,200 4,318,196 Zimmer Holdings, Inc. 38,400 2,888,448 Technology (9.1%) Acacia Research Corp. † 3,473 104,780 Accenture PLC Class A 90,800 6,898,076 Actuate Corp. † 63,940 383,640 Acxiom Corp. † 22,181 452,492 Amadeus IT Holding SA Class A (Spain) 7,138 192,833 Anixter International, Inc. 3,694 258,284 AOL, Inc. † 51,966 2,000,171 Apple, Inc. 96,324 42,635,892 ASML Holding NV (Netherlands) 9,352 629,003 ASML Holding NV ADR (Netherlands) 4,599 312,778 Aspen Technology, Inc. † 8,317 268,556 Asustek Computer, Inc. (Taiwan) 24,000 286,933 Avnet, Inc. † 27,000 977,400 BMC Software, Inc. † 52,028 2,410,457 Bottomline Technologies, Inc. † 10,194 290,631 Broadcom Corp. Class A 57,374 1,989,157 Brocade Communications Systems, Inc. † 168,161 970,289 Cap Gemini SA (France) 12,577 572,325 Casetek Holdings, Ltd. (Taiwan) † 92,000 439,963 Changyou.com, Ltd. ADR (China) 12,092 349,338 China Automation Group, Ltd. (China) 968,000 218,318 Cisco Systems, Inc. 370,643 7,750,145 Commvault Systems, Inc. † 4,924 403,670 Cornerstone OnDemand, Inc. † 5,066 172,751 CSG Systems International, Inc. † 4,701 99,614 Cypress Semiconductor Corp. † 54,100 596,723 EMC Corp. † 166,100 3,968,129 EnerSys † 13,664 622,805 Entegris, Inc. † 30,144 297,220 FEI Co. 5,507 355,477 First Solar, Inc. † 3,168 85,409 Gemalto NV (Netherlands) 8,661 755,499 GenMark Diagnostics, Inc. † 11,042 142,663 Google, Inc. Class A † 8,981 7,131,183 34 Dynamic Asset Allocation Growth Fund COMMON STOCKS (55.7%)* cont. Shares Value Technology cont. HCL Technologies, Ltd. (India) 45,575 $667,155 Hon Hai Precision Industry Co., Ltd. (Taiwan) 380,492 1,059,944 IBM Corp. 18,402 3,925,147 Infoblox, Inc. † 10,149 220,233 InnerWorkings, Inc. † 15,386 232,944 Integrated Silicon Solutions, Inc. † 37,617 344,948 IntraLinks Holdings, Inc. † 43,920 279,331 Ixia † 7,799 168,770 Konica Minolta Holdings, Inc. (Japan) 74,500 544,495 L-3 Communications Holdings, Inc. 17,409 1,408,736 Lam Research Corp. † 28,457 1,179,827 Lexmark International, Inc. Class A 30,445 803,748 LivePerson, Inc. † 11,832 160,679 Manhattan Associates, Inc. † 5,426 403,098 Mantech International Corp. Class A 14,373 386,203 Marvell Technology Group, Ltd. 95,100 1,006,158 Mentor Graphics Corp. † 29,700 536,085 Microsemi Corp. † 7,439 172,362 Microsoft Corp. 346,709 9,919,344 MicroStrategy, Inc. Class A † 2,014 203,575 MTS Systems Corp. 5,582 324,593 NEC Corp. (Japan) † 509,000 1,324,746 Netscout Systems, Inc. † 10,020 246,191 NHN Corp. (South Korea) 1,359 338,345 NIC, Inc. 11,902 228,042 NTT Data Corp. (Japan) 122 406,299 NVIDIA Corp. 91,205 1,169,248 NXP Semiconductor NV † 6,900 208,794 Omnivision Technologies, Inc. † 17,463 240,640 Oracle Corp. 321,468 10,396,275 Oracle Corp. Japan (Japan) 13,300 601,880 Pegatron Corp. (Taiwan) † 537,000 829,676 Perficient, Inc. † 15,988 186,420 Photronics, Inc. † 30,130 201,268 Plantronics, Inc. 5,027 222,143 Polycom, Inc. † 32,744 362,804 Procera Networks, Inc. † 13,049 155,153 PTC, Inc. † 9,601 244,729 QLIK Technologies, Inc. † 7,478 193,157 Quantum Corp. † 152,064 194,642 RF Micro Devices, Inc. † 90,306 480,428 Riverbed Technology, Inc. † 39,700 591,927 Rockwell Automation, Inc. 22,900 1,977,415 Rovi Corp. † 26,234 561,670 Rudolph Technologies, Inc. † 23,568 277,631 Safeguard Scientifics, Inc. † 13,466 212,763 Samsung Electronics Co., Ltd. (South Korea) 2,584 3,546,439 SanDisk Corp. † 5,215 286,825 Dynamic Asset Allocation Growth Fund 35 COMMON STOCKS (55.7%)* cont. Shares Value Technology cont. SAP AG (Germany) 14,085 $1,128,429 Sartorius AG (Preference) (Germany) 1,269 135,827 SciQuest, Inc. † 5,216 125,393 Semtech Corp. † 11,120 393,537 Silicon Graphics International Corp. † 8,398 115,473 Silicon Image, Inc. † 48,995 238,116 SK Hynix, Inc. (South Korea) † 58,740 1,517,864 Softbank Corp. (Japan) 21,500 991,236 Sourcefire, Inc. † 3,810 225,666 Sparton Corp. † 10,960 146,864 SS&C Technologies Holdings, Inc. † 9,596 287,688 Symantec Corp. † 161,668 3,989,966 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 248,350 834,685 Tangoe, Inc. † 7,889 97,745 Tencent Holdings, Ltd. (China) 7,600 242,031 Teradyne, Inc. † 59,211 960,402 TPK Holding Co., Ltd. (Taiwan) 11,000 218,510 Tripod Technology Corp. (Taiwan) 113,180 249,051 Tyler Technologies, Inc. † 5,225 320,084 Ultimate Software Group, Inc. † 4,445 462,991 Ultra Clean Holdings, Inc. † 27,621 179,537 Western Digital Corp. 30,748 1,546,009 Yandex NV Class A (Russia) † 34,179 790,218 Yokogawa Electric Corp. (Japan) 15,500 155,766 Transportation (0.9%) Aegean Marine Petroleum Network, Inc. (Greece) 47,609 319,456 Aeroflot — Russian Airlines OJSC (Russia) † 182,622 309,798 Airports of Thailand PCL (Thailand) 88,100 365,516 Alaska Air Group, Inc. † 3,766 240,873 Central Japan Railway Co. (Japan) 15,000 1,580,709 China Eastern Airlines Corporation Limited (China) † 706,000 307,401 ComfortDelgro Corp., Ltd. (Singapore) 341,000 525,793 Con-way, Inc. 14,511 510,932 Copa Holdings SA Class A (Panama) 4,585 548,412 Delta Air Lines, Inc. † 146,677 2,421,637 Deutsche Lufthansa AG (Germany) 10,410 203,297 Deutsche Post AG (Germany) 23,810 548,613 International Consolidated Airlines Group SA (Spain) † 147,664 567,850 Japan Airlines Co., Ltd. (Japan) † 7,000 324,959 Jaypee Infratech, Ltd. (India) † 344,628 252,049 Quality Distribution, Inc. † 29,374 247,035 SkyWest, Inc. 16,993 272,738 Southwest Airlines Co. 135,500 1,826,540 Swift Transportation Co. † 38,253 542,428 TAL International Group, Inc. 11,904 539,370 TAV Havalimanlari Holding AS (Turkey) 124,387 859,359 Turk Hava Yollari (Turkey) † 113,214 468,049 36 Dynamic Asset Allocation Growth Fund COMMON STOCKS (55.7%)* cont. Shares Value Transportation cont. Universal Truckload Services, Inc. 1,454 $33,922 Wabtec Corp. 9,321 951,767 Utilities and power (1.6%) AES Corp. 110,070 1,383,580 American Electric Power Co., Inc. 65,100 3,165,813 American Water Works Co., Inc. 29,700 1,230,768 Centrica PLC (United Kingdom) 87,129 486,791 Chubu Electric Power Co., Inc. (Japan) 15,100 184,950 Cia Energetica de Minas Gerais ADR (Brazil) 6,100 72,285 CMS Energy Corp. 43,573 1,217,430 DTE Energy Co. 26,013 1,777,728 Electric Power Development Co., Ltd. (Japan) 9,700 255,239 Enel SpA (Italy) 171,299 559,050 Energias de Portugal (EDP) SA (Portugal) 53,525 164,804 Entergy Corp. 27,324 1,727,970 GDF Suez (France) 30,843 593,833 Kansai Electric Power, Inc. (Japan) 102,400 1,009,478 Kinder Morgan, Inc. 62,500 2,417,500 OGE Energy Corp. 17,200 1,203,656 Origin Energy, Ltd. (Australia) 37,104 514,726 PG&E Corp. 58,890 2,622,372 Power Grid Corp. of India, Ltd. (India) 202,544 394,688 PPL Corp. 81,400 2,548,634 Red Electrica Corporacion SA (Spain) 16,661 838,259 Tenaga Nasional Bhd (Malaysia) 160,300 373,766 Tokyo Gas Co., Ltd. (Japan) 89,000 485,962 UGI Corp. 21,800 836,902 United Utilities Group PLC (United Kingdom) 79,892 860,061 Total common stocks (cost $778,776,237) CORPORATE BONDS AND NOTES (12.0%)* Principal amount Value Basic materials (1.0%) Agrium, Inc. sr. unsec. notes 3.15s, 2022 (Canada) $20,000 $19,328 Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) 85,000 92,659 Airgas, Inc. sr. unsec. unsub. notes 3 1/4s, 2015 355,000 374,666 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 65,000 83,679 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 40,000 44,719 ArcelorMittal sr. unsec. bonds 10.35s, 2019 (France) 425,000 537,952 ArcelorMittal sr. unsec. unsub. notes 7 1/2s, 2039 (France) 90,000 92,475 Ashland, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 231,000 235,043 Ashland, Inc. 144A sr. unsec. notes 4 3/4s, 2022 180,000 182,250 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 455,000 499,363 Dynamic Asset Allocation Growth Fund 37 CORPORATE BONDS AND NOTES (12.0%)* cont. Principal amount Value Basic materials cont. Axiall Corp. 144A company guaranty sr. unsec. notes 4 7/8s, 2023 $20,000 $20,350 Boise Cascade LLC/Boise Cascade Finance Corp. 144A sr. unsec. notes 6 3/8s, 2020 (United Kingdom) 65,000 68,738 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 135,000 135,338 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 300,000 327,000 Cemex Finance, LLC 144A company guaranty sr. bonds 9 1/2s, 2016 200,000 216,500 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 200,000 232,500 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 210,000 260,191 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 245,000 293,547 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 275,000 298,375 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 195,000 195,342 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 135,000 181,463 E.I. du Pont de Nemours & Co. sr. notes 3 5/8s, 2021 265,000 290,698 Eagle Spinco, Inc. 144A company guaranty sr. unsec. notes 4 5/8s, 2021 25,000 25,438 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 50,000 51,915 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 40,000 41,549 Eastman Chemical Co. sr. unsec. unsub. notes 2.4s, 2017 170,000 176,462 Edgen Murray Corp. 144A company guaranty sr. notes 8 3/4s, 2020 125,000 129,688 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 75,000 78,079 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 355,000 368,313 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 165,000 177,994 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 340,000 357,850 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 140,000 146,650 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 4 3/4s, 2021 35,000 35,525 HD Supply, Inc. company guaranty sr. unsec. sub. notes 10 1/2s, 2021 120,000 124,800 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 315,000 373,275 HD Supply, Inc. 144A sr. unsec. notes 7 1/2s, 2020 185,000 194,713 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 85,000 85,213 Hexion U.S. Finance Corp. 144A sr. notes 6 5/8s, 2020 60,000 60,150 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 130,000 123,500 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 165,000 170,775 38 Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (12.0%)* cont. Principal amount Value Basic materials cont. Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 $140,000 $157,500 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 265,000 296,138 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 135,000 136,013 Huntsman International, LLC 144A sr. unsec. notes 4 7/8s, 2020 85,000 85,638 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 250,000 240,625 INEOS Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 170,000 184,875 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (Luxembourg) EUR 160,000 207,356 Inmet Mining Corp. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 (Canada) $50,000 54,250 International Paper Co. sr. unsec. notes 7.95s, 2018 725,000 933,069 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 325,000 366,844 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 250,000 284,375 Lubrizol Corp. (The) sr. unsec. notes 8 7/8s, 2019 135,000 186,934 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 530,000 628,050 LyondellBasell Industries NV sr. unsec. unsub. notes 5 3/4s, 2024 285,000 334,163 LyondellBasell Industries NV sr. unsec. unsub. notes 5s, 2019 880,000 994,400 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 19,000 19,213 Momentive Performance Materials, Inc. company guaranty notes 9 1/2s, 2021 EUR 100,000 94,748 Momentive Performance Materials, Inc. company guaranty sr. notes 10s, 2020 $30,000 30,000 Momentive Performance Materials, Inc. company guaranty sr. notes 8 7/8s, 2020 10,000 10,325 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 135,000 145,125 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 65,000 68,276 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 225,000 253,688 Nufarm Australia Ltd. 144A company guaranty sr. notes 6 3/8s, 2019 (Australia) 75,000 79,313 Orion Engineered Carbons Bondco GmbH 144A company guaranty sr. notes 9 5/8s, 2018 (Germany) 20,000 22,250 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 210,000 222,075 PetroLogistics LP/Petrologistics Finance Corp. 144A company guaranty sr. unsec. notes 6 1/4s, 2020 35,000 35,438 PolyOne Corp. 144A sr. unsec. notes 5 1/4s, 2023 170,000 171,275 PQ Corp. 144A sr. notes 8 3/4s, 2018 170,000 181,900 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. unsub. notes 3 1/2s, 2020 (Australia) 10,000 10,539 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.9s, 2022 210,000 228,469 Dynamic Asset Allocation Growth Fund 39 CORPORATE BONDS AND NOTES (12.0%)* cont. Principal amount Value Basic materials cont. Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 $210,000 $226,510 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 275,000 377,388 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 180,000 203,400 Ryerson, Inc./Joseph T Ryerson & Son, Inc. 144A company guaranty sr. notes 9s, 2017 175,000 191,188 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 115,000 125,494 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 135,000 135,844 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 55,000 60,500 Steel Dynamics, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 20,000 22,200 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2022 40,000 43,200 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2019 50,000 54,000 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2023 25,000 25,125 Taminco Acquisition Corp. 144A sr. unsec. notes 9 1/8s, 2017 (Belgium) ‡‡ 90,000 90,338 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 285,000 317,063 Tronox Finance, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2020 260,000 252,200 USG Corp. sr. unsec. notes 9 3/4s, 2018 175,000 207,375 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 60,000 28,350 Weekley Homes, LLC/Weekley Finance Corp. 144A sr. unsec. notes 6s, 2023 135,000 139,050 Weyerhaeuser Co. sr. unsec. unsub. debs. 7 1/8s, 2023 R 135,000 166,809 Capital goods (0.7%) ADS Waste Holdings, Inc. 144A sr. notes 8 1/4s, 2020 285,000 307,088 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 420,000 463,050 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 315,000 435,213 Ardagh Packaging Finance PLC/Ardagh MP Holdings USA, Inc. 144A sr. unsec. notes 7s, 2020 (Ireland) $200,000 206,000 B/E Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 75,000 82,969 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 175,000 180,906 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 145,000 161,856 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 285,000 333,094 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 ‡‡ 85,000 91,163 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 105,000 123,114 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 60,000 62,100 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 125,000 143,750 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 335,000 375,200 40 Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (12.0%)* cont. Principal amount Value Capital goods cont. Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 $35,000 $38,325 Crown Americas LLC/Crown Americas Capital Corp. IV 144A company guaranty sr. unsec. notes 4 1/2s, 2023 70,000 68,075 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 65,000 90,352 Deere & Co. sr. unsec. unsub. notes 2.6s, 2022 $235,000 236,701 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 520,000 548,600 Dematic SA/DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 265,000 275,600 Exide Technologies sr. notes 8 5/8s, 2018 285,000 244,744 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 3.6s, 2042 150,000 137,271 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 2 1/4s, 2022 100,000 96,220 GrafTech International, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 215,000 222,525 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 175,000 192,500 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 805,000 1,078,081 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 85,000 89,250 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 85,000 84,256 Milacron LLC/Mcron Finance Corp. 144A sr. unsec. notes 7 3/4s, 2021 35,000 36,181 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 420,000 427,350 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 270,000 289,575 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 65,000 71,665 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 200,000 211,500 Reynolds Group Issuer, Inc. Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. notes 7 7/8s, 2019 100,000 110,250 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. notes 7 1/8s, 2019 195,000 209,381 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 130,000 132,438 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 200,000 219,000 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 105,000 111,038 Staples, Inc. sr. unsec. unsub. notes 2 3/4s, 2018 195,000 197,323 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 110,000 121,000 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 210,000 230,738 Dynamic Asset Allocation Growth Fund 41 CORPORATE BONDS AND NOTES (12.0%)* cont. Principal amount Value Capital goods cont. Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 $55,000 $58,644 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 280,000 295,050 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 400,000 436,000 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 188,000 208,680 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 285,000 312,788 Triumph Group, Inc. 144A sr. unsec. notes 4 7/8s, 2021 180,000 181,800 United Technologies Corp. sr. unsec. unsub. notes 4 1/2s, 2042 130,000 138,563 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 265,000 277,741 Communication services (1.5%) Adelphia Communications Corp. escrow bonds zero %, 2013 200,000 1,500 America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 140,000 162,963 America Movil SAB de CV company guaranty unsec. unsub. notes 2 3/8s, 2016 (Mexico) 200,000 206,300 American Tower Corp. sr. unsec. notes 7s, 2017 R 210,000 249,716 AT&T, Inc. sr. unsec. bonds 6.55s, 2039 205,000 253,235 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 125,000 149,943 AT&T, Inc. sr. unsec. unsub. notes 3s, 2022 175,000 177,054 AT&T, Inc. 144A sr. unsec. unsub. notes 4.35s, 2045 334,000 310,499 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 165,000 179,850 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 525,000 611,625 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 80,000 90,000 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 150,000 168,188 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 185,000 195,406 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 65,000 64,025 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 150,000 166,500 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 165,000 176,963 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s, 2023 85,000 82,769 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 235,000 253,213 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 50,000 51,125 Cequel Communications Escrow Capital Corp. 144A sr. unsec. notes 6 3/8s, 2020 50,000 51,875 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 8 3/8s, 2020 40,000 41,600 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 40,000 39,800 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 95,000 100,700 42 Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (12.0%)* cont. Principal amount Value Communication services cont. Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 $360,000 $388,350 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 368,000 489,299 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 150,000 175,907 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 235,000 234,413 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 100,000 109,250 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 170,000 172,975 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 145,000 163,125 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Netherlands) 195,000 276,124 Digicel Group, Ltd. 144A sr. notes 10 1/2s, 2018 (Jamaica) 170,000 189,125 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 225,000 237,938 DISH DBS Corp. company guaranty notes 7 1/8s, 2016 10,000 11,113 DISH DBS Corp. company guaranty notes 6 5/8s, 2014 45,000 47,869 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 445,000 527,325 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 175,000 194,250 Equinix, Inc. sr. unsec. notes 7s, 2021 165,000 182,738 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 132,000 141,590 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 80,000 91,800 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 305,000 345,413 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 15,000 17,550 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 115,000 130,813 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 60,000 61,800 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 290,000 318,275 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 320,000 366,000 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 130,000 138,450 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 210,000 233,625 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/4s, 2020 (Bermuda) 130,000 142,838 Intelsat Jackson Holdings SA 144A sr. unsec. notes 6 5/8s, 2022 (Bermuda) 105,000 111,169 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) 460,843 489,415 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 1,280,000 1,363,200 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 8 1/8s, 2023 (Luxembourg) ## 265,000 269,306 Intelsat Luxembourg SA 144A sr. unsec. notes 7 3/4s, 2021 (Luxembourg) ## 430,000 437,525 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 90,000 117,868 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 185,000 207,422 Dynamic Asset Allocation Growth Fund 43 CORPORATE BONDS AND NOTES (12.0%)* cont. Principal amount Value Communication services cont. Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 $185,000 $206,275 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 45,000 49,500 Level 3 Financing, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 210,000 219,975 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 205,000 228,831 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 125,000 137,500 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 315,000 344,925 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 265,000 270,300 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 245,000 249,288 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 440,000 394,900 NII Capital Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 55,000 41,388 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 230,000 165,600 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 11 3/8s, 2019 (Luxembourg) 65,000 67,925 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 230,000 263,925 Quebecor Media, Inc. 144A sr. unsec. notes 5 3/4s, 2023 (Canada) 160,000 163,200 Qwest Corp. sr. FRN notes 3.53s, 2013 1,475,000 1,480,157 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 678,000 781,185 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 85,000 96,556 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8 3/4s, 2032 (Canada) 225,000 335,340 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 13,000 14,333 SBA Telecommunications, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 70,000 72,800 SBA Tower Trust 144A notes 2.933s, 2017 610,000 640,211 SES 144A company guaranty sr. unsec. notes 3.6s, 2023 (France) 222,000 221,993 Sprint Capital Corp. company guaranty 6 7/8s, 2028 1,095,000 1,119,638 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 250,000 290,938 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 310,000 336,350 Sprint Nextel Corp. sr. unsec. unsub. notes 9 1/8s, 2017 205,000 242,413 Sprint Nextel Corp. sr. unsec. unsub. notes 7s, 2020 145,000 159,500 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 485,000 599,581 TCI Communications, Inc. sr. unsec. unsub. notes 7 1/8s, 2028 205,000 277,394 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 105,000 123,912 44Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (12.0%)* cont. Principal amount Value Communication services cont. Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) $150,000 $163,508 Verizon Communications, Inc. sr. unsec. notes 2.45s, 2022 505,000 476,417 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 176,000 236,199 Videotron Ltee company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 260,000 263,900 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 85,000 92,225 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 155,000 165,075 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) 360,000 374,850 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 400,000 424,000 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 85,000 93,075 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 385,000 439,863 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 160,000 174,400 Windstream Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 110,000 109,175 Consumer cyclicals (2.0%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 35,000 39,463 ADT Corp. (The) 144A company guaranty sr. unsec. notes 4 7/8s, 2042 258,000 246,553 ADT Corp. (The) 144A company guaranty sr. unsec. notes 3 1/2s, 2022 362,000 357,170 Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 245,000 155,575 Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 315,000 248,850 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 215,000 187,588 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 270,000 311,513 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 299,000 301,243 American Media, Inc. 144A notes 13 1/2s, 2018 11,246 9,165 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 105,000 114,188 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 90,000 102,375 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 70,000 75,950 Beazer Homes USA, Inc. company guaranty sr. notes 6 5/8s, 2018 120,000 129,600 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 105,000 113,663 Dynamic Asset Allocation Growth Fund 45 CORPORATE BONDS AND NOTES (12.0%)* cont. Principal amount Value Consumer cyclicals cont. Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 $35,000 $37,625 Beazer Homes USA, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2023 105,000 107,100 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 300,000 300,375 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 265,000 283,550 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 240,000 261,900 Building Materials Corp. 144A sr. notes 7s, 2020 95,000 103,075 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 95,000 103,788 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 205,000 227,550 Burlington Holdings, LLC/Burlington Holding Finance, Inc. 144A sr. unsec. notes 9s, 2018 ‡‡ 75,000 76,125 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 1,075,000 1,143,531 Caesars Entertainment Operating Co., Inc. 144A company guaranty sr. notes 9s, 2020 605,000 608,781 Carmike Cinemas, Inc. company guaranty notes 7 3/8s, 2019 120,000 131,700 CBS Corp. company guaranty sr. unsec. debs. notes 7 7/8s, 2030 100,000 132,214 CBS Corp. sr. unsec. unsub. notes 4 1/2s, 2021 210,000 232,650 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 175,000 178,938 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 45,000 50,400 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 120,000 119,250 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 225,000 225,000 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2022 95,000 105,331 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 160,000 175,200 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 375,000 418,594 Cinemark USA, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 80,000 88,300 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 125,000 139,688 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty notes 10 3/4s, 2017 413,162 456,544 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 275,000 256,781 Clear Channel Communications, Inc. 144A company guaranty sr. notes 9s, 2019 250,000 240,313 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 375,000 391,406 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 330,000 339,075 46Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (12.0%)* cont. Principal amount Value Consumer cyclicals cont. DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 $49,000 $54,594 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 245,000 281,750 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 395,000 439,206 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 167,000 186,623 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 370,000 401,450 FelCor Lodging LP 144A sr. notes 5 5/8s, 2023 R 60,000 61,125 Ford Motor Co. sr. unsec. unsub. bonds 7.7s, 2097 146,000 166,623 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 210,000 263,880 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 825,000 1,042,142 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 7/8s, 2021 480,000 548,668 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 160,000 170,800 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 325,000 333,894 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 $190,000 206,863 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 170,000 192,488 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes Ser. Q, 6 3/4s, 2016 R 75,000 76,406 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 R 89,000 102,906 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 R 41,000 45,510 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 ‡‡ 300,000 309,750 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 195,000 221,813 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 160,000 174,000 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 205,000 222,938 Isle of Capri Casinos, Inc. 144A sr. unsec. notes 5 7/8s, 2021 220,000 220,000 Jarden Corp. company guaranty sr. unsec. sub. notes Ser. 1, 7 1/2s, 2020 EUR 50,000 67,793 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 $355,000 417,125 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 95,000 99,750 Johnson Controls, Inc. sr. unsec. notes 5.7s, 2041 35,000 40,529 K Hovnanian Enterprises, Inc. 144A company guaranty notes 9 1/8s, 2020 65,000 72,556 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 140,000 155,400 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 65,000 70,769 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 165,000 178,613 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 250,000 260,625 Lennar Corp. 144A company guaranty sr. unsec. notes 4 3/4s, 2022 85,000 83,300 Dynamic Asset Allocation Growth Fund 47 CORPORATE BONDS AND NOTES (12.0%)* cont. Principal amount Value Consumer cyclicals cont. Liberty Interactive, LLC sr. unsec. unsub. notes 8 1/4s, 2030 $195,000 $214,500 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 230,000 259,900 Limited Brands, Inc. sr. notes 5 5/8s, 2022 105,000 111,300 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 420,000 466,200 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 104,000 120,774 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 220,000 228,264 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 4.3s, 2043 178,000 163,155 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 70,000 73,698 Marriott International, Inc. sr. unsec. unsub. notes 3s, 2019 695,000 730,246 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) † 285,000 19,950 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 275,000 305,250 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 215,000 238,650 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 95,000 103,313 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 145,000 168,925 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 135,000 150,694 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 50,000 52,563 MGM Resorts International 144A company guaranty sr. unsec. notes 6 3/4s, 2020 150,000 159,000 Michaels Stores, Inc. company guaranty notes 11 3/8s, 2016 117,000 122,412 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 ‡‡ 666,616 691,614 Navistar International Corp. sr. notes 8 1/4s, 2021 342,000 347,985 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 275,000 287,375 Neiman-Marcus Group, Inc. (The) company guaranty sr. notes 7 1/8s, 2028 95,000 98,088 New Academy Finance Co., LLC/New Academy Finance Corp. 144A sr. unsec. notes 8s, 2018 ‡‡ 215,000 222,525 News America Holdings, Inc. debs. 7 3/4s, 2045 210,000 288,217 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 40,000 44,400 Nielsen Finance, LLC/Nielsen Finance Co. 144A sr. unsec. notes 4 1/2s, 2020 120,000 119,850 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 280,000 313,600 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 75,000 83,250 Owens Corning company guaranty sr. unsec. notes 9s, 2019 113,000 144,640 Penske Automotive Group, Inc. 144A company guaranty sr. sub. notes 5 3/4s, 2022 195,000 203,288 48 Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (12.0%)* cont. Principal amount Value Consumer cyclicals cont. PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 $145,000 $159,138 Petco Holdings, Inc. 144A sr. notes 8 1/2s, 2017 ‡‡ 125,000 129,219 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 45,000 47,756 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 285,000 334,163 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 195,000 215,475 QVC, Inc. 144A sr. notes 7 3/8s, 2020 160,000 177,153 Realogy Corp. company guaranty sr. unsec. sub. notes 12 3/8s, 2015 130,000 130,325 Realogy Corp. company guaranty sr. unsec. unsub. notes 11 1/2s, 2017 380,000 404,225 Realogy Corp. 144A company guaranty sr. notes 9s, 2020 55,000 63,869 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 80,000 87,600 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 55,000 62,013 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 295,000 331,138 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 195,000 212,550 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 295,000 342,200 RSI Home Products, Inc. 144A company guaranty notes 6 7/8s, 2018 165,000 168,300 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 240,000 244,200 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 330,000 363,000 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 220,000 238,700 Schaeffler Finance BV 144A company guaranty sr. notes 8 1/2s, 2019 (Germany) 485,000 552,900 Sealy Mattress Co. 144A company guaranty sr. notes 10 7/8s, 2016 96,000 101,521 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 85,000 84,363 Sinclair Television Group, Inc. 144A sr. notes 6 1/8s, 2022 90,000 94,275 Sirius XM Radio, Inc. 144A sr. unsec. notes 5 1/4s, 2022 55,000 56,031 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 160,000 160,200 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 5/8s, 2022 10,000 10,875 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 15,000 16,125 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 200,000 215,750 Stanley Black & Decker, Inc. company guaranty sr. unsec. unsub. notes 2.9s, 2022 255,000 256,300 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 65,000 70,038 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 340,000 364,650 Dynamic Asset Allocation Growth Fund 49 CORPORATE BONDS AND NOTES (12.0%)* cont. Principal amount Value Consumer cyclicals cont. Tempur-Pedic International, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 $35,000 $37,363 Time Warner Entertainment Co., LP company guaranty sr. unsec. bonds 8 3/8s, 2033 688,000 951,064 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 180,000 203,086 Time Warner, Inc. company guaranty sr. unsec. notes 3.15s, 2015 30,000 31,595 Toyota Motor Credit Corp. sr. unsec. unsub. notes 3.3s, 2022 175,000 185,251 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 375,000 403,594 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 50,000 42,500 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 185,000 185,925 Travelport, LLC 144A sr. notes Ser. B, 6.308s, 2016 ‡‡ 47,527 43,725 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 124,000 124,465 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 100,000 115,625 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 60,000 60,900 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2014 330,000 345,675 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 275,000 297,000 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 540,000 729,287 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 80,000 82,672 Walt Disney Co. (The) sr. unsec. unsub. notes 4 3/8s, 2041 30,000 32,285 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 265,000 292,494 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 ‡‡ 185,000 190,781 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 484,000 519,090 Consumer staples (0.8%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 51,000 70,975 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 7,000 9,757 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 255,000 249,881 Anheuser-Busch InBev Worldwide, Inc. company guaranty unsec. unsub. notes 5 3/8s, 2020 315,000 379,917 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 80,000 94,400 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 65,000 72,069 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. 144A 5 1/2s, 2023 90,000 89,775 Bunge Ltd., Finance Corp. company guaranty sr. unsec. notes 8 1/2s, 2019 13,000 16,757 Bunge Ltd., Finance Corp. company guaranty unsec. unsub. notes 4.1s, 2016 122,000 130,740 50 Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (12.0%)* cont. Principal amount Value Consumer staples cont. Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 $180,000 $206,775 Cargill, Inc. 144A sr. unsec. notes 4.1s, 2042 185,000 178,023 Carrols Restaurant Group, Inc. company guaranty sr. notes 11 1/4s, 2018 70,000 78,838 CKE, Inc. 144A sr. unsec. notes 10 1/2s, 2016 ‡‡ 165,026 175,340 Claire’s Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 180,000 189,900 Claire’s Stores, Inc. 144A company guaranty sr. notes 6 1/8s, 2020 60,000 61,200 Claire’s Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 907 915 Claire’s Stores, Inc. 144A sr. notes 9s, 2019 375,000 423,750 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 350,000 397,250 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 110,000 120,175 Corrections Corp. of America 144A sr. unsec. notes 4 5/8s, 2023 R 60,000 61,425 Corrections Corp. of America 144A sr. unsec. notes 4 1/8s, 2020 R 50,000 50,938 Costco Wholesale Corp. sr. unsec. unsub. notes 1.7s, 2019 325,000 326,441 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 205,000 236,685 Dave & Buster’s, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 295,000 333,719 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 35,000 40,513 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 290,000 321,175 Del Monte Corp. company guaranty sr. unsec. notes 7 5/8s, 2019 50,000 51,875 Delhaize Group company guaranty sr. unsec. notes 5.7s, 2040 (Belgium) 615,000 599,997 Delhaize Group company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 125,000 132,444 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 285,000 324,900 Dole Food Co., Inc. sr. notes 13 7/8s, 2014 107,000 113,955 Dole Food Co., Inc. 144A sr. notes 8s, 2016 170,000 176,800 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 240,000 266,700 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Austria) 200,000 199,970 General Mills, Inc. sr. unsec. notes 5.65s, 2019 75,000 90,358 H.J. Heinz Co. sr. unsec. notes 5.35s, 2013 216,000 218,160 Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s, 2020 275,000 275,344 HDTFS, Inc. company guaranty sr. unsec. notes 6 1/4s, 2022 120,000 130,200 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 100,000 110,375 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 105,000 110,775 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 250,000 338,364 Dynamic Asset Allocation Growth Fund 51 CORPORATE BONDS AND NOTES (12.0%)* cont. Principal amount Value Consumer staples cont. JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $310,000 $343,325 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 85,000 92,863 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 55,000 57,750 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 180,000 228,889 Kraft Foods Group, Inc. sr. unsec. unsub. notes 5s, 2042 40,000 42,889 Kroger Co. (The) company guaranty sr. unsec. unsub. notes 6.4s, 2017 74,000 88,386 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 130,000 136,175 Landry’s Inc. 144A sr. unsec. notes 9 3/8s, 2020 145,000 156,056 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 135,000 145,463 McDonald’s Corp. sr. unsec. bonds 6.3s, 2037 56,000 75,829 McDonald’s Corp. sr. unsec. notes 5.7s, 2039 174,000 223,675 Michael Foods, Inc. company guaranty sr. unsec. notes 9 3/4s, 2018 125,000 139,063 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 135,000 142,933 Mondelez International, Inc. sr. unsec. notes 6 1/2s, 2017 20,000 24,149 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 185,000 246,311 Post Holdings, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 115,000 125,781 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 315,000 343,350 Revlon Consumer Products Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 240,000 240,900 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 245,000 252,044 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 709,000 743,564 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 210,000 237,038 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 80,000 90,400 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 250,000 275,788 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 185,000 202,113 Spectrum Brands Holdings, Inc. company guaranty sr. notes 9 1/2s, 2018 260,000 294,450 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.6s, 2016 355,000 406,651 United Rentals North America, Inc. company guaranty sr. notes 5 3/4s, 2018 70,000 75,863 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 195,000 217,425 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 275,000 313,500 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 50,000 53,625 Wells Enterprises, Inc. 144A sr. notes 6 3/4s, 2020 85,000 89,675 52 Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (12.0%)* cont. Principal amount Value Consumer staples cont. Wok Acquisition Corp. 144A sr. unsec. notes 10 1/4s, 2020 $35,000 $37,450 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 110,000 120,760 Energy (1.5%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 275,000 270,875 Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 100,000 106,000 Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 80,000 85,800 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 80,000 72,000 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 165,000 151,800 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 410,000 543,359 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 130,000 149,627 Apache Corp. sr. unsec. unsub notes 3 1/4s, 2022 170,000 176,339 Apache Corp. sr. unsec. unsub. notes 5.1s, 2040 15,000 16,112 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 40,000 36,000 Arch Coal, Inc. company guaranty sr. unsec. unsub. notes 7s, 2019 220,000 198,550 Atlas Pipeline Partners LP/Atlas Pipeline Finance Corp. 144A company guaranty sr. notes 6 5/8s, 2020 75,000 78,188 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 125,000 135,938 Aurora USA Oil & Gas Inc., 144A sr. notes 9 7/8s, 2017 195,000 214,013 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 (United Kingdom) 430,000 457,796 Canadian Natural Resources, Ltd. sr. unsec. unsub. notes 5.7s, 2017 (Canada) 300,000 350,309 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 390,000 427,050 Cenovus Energy, Inc. sr. unsec. unsub. notes 4.45s, 2042 (Canada) 430,000 423,253 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 200,000 231,000 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 230,000 260,475 Chesapeake Energy Corp. company guaranty notes 6 1/2s, 2017 95,000 104,738 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 50,000 68,577 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 $60,000 60,825 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 255,000 262,650 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 275,000 299,750 Dynamic Asset Allocation Growth Fund 53 CORPORATE BONDS AND NOTES (12.0%)* cont. Principal amount Value Energy cont. Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 $65,000 $67,438 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 110,000 114,400 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 105,000 69,038 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 530,000 586,975 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 310,000 334,800 Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 430,000 456,875 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 325,000 351,813 Crosstex Energy LP/Crosstex Energy Finance Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2022 80,000 84,800 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 339,000 380,528 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 50,000 54,563 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 545,000 519,113 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 9 1/8s, 2017 145,000 155,513 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 145,000 149,713 Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 185,000 179,450 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 193,000 202,168 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 8.146s, 2018 (Russia) 158,000 191,084 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Russia) 1,000,000 1,082,430 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 420,000 434,700 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 225,000 237,375 Halcon Resources Corp. 144A sr. unsec. notes 8 7/8s, 2021 365,000 393,288 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 20,000 21,550 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 245,000 265,825 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 80,000 99,389 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 105,000 114,713 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 60,000 78,636 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 300,000 312,750 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 375,000 423,750 54 Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (12.0%)* cont. Principal amount Value Energy cont. Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 $80,000 $87,600 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 355,000 401,150 Lone Pine Resources Canada, Ltd. company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) 100,000 89,500 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 175,000 186,375 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 110,000 114,400 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 275,000 214,500 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 210,000 224,175 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 245,000 270,831 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 200,000 208,500 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 135,000 148,163 Offshore Group Investment, Ltd. 144A company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 245,000 259,700 Offshore Group Investment, Ltd. 144A company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 180,000 184,050 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 190,000 216,600 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 25,000 26,625 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6s, 2018 190,000 201,875 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 410,000 418,200 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 215,000 240,573 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 1,920,000 1,848,998 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 385,000 428,794 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 370,000 377,400 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 115,000 126,500 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 95,000 96,900 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 315,000 347,288 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 995,000 1,099,475 Sabine Pass LNG LP 144A sr. notes 6 1/2s, 2020 95,000 99,988 Samson Investment Co. 144A sr. unsec. notes 9 3/4s, 2020 515,000 547,188 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 95,000 98,800 Shelf Drilling Holdings Ltd. 144A sr. notes 8 5/8s, 2018 205,000 217,300 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 270,000 285,279 Dynamic Asset Allocation Growth Fund 55 CORPORATE BONDS AND NOTES (12.0%)* cont. Principal amount Value Energy cont. SM Energy Co. sr. unsec. notes 6 5/8s, 2019 $125,000 $134,063 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 105,000 114,713 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 40,000 44,000 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 110,000 129,402 Suburban Propane Partners LP/Suburban Energy Finance Corp. sr. unsec. notes 7 3/8s, 2021 195,000 214,988 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 55,000 59,675 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 210,000 219,975 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 685,000 985,300 Whiting Petroleum Corp. company guaranty notes 7s, 2014 370,000 384,338 Williams Cos., Inc. (The) notes 7 3/4s, 2031 16,000 19,935 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 43,000 54,945 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 85,000 89,038 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 320,000 335,200 Financials (2.2%) Abbey National Treasury Services PLC/London bank guaranty sr. unsec. unsub. notes FRN 1.881s, 2014 (United Kingdom) 135,000 136,273 ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 890,000 969,397 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 150,000 148,875 Aflac, Inc. sr. unsec. notes 8 1/2s, 2019 495,000 668,993 Aflac, Inc. sr. unsec. notes 6.9s, 2039 220,000 288,306 Air Lease Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2020 110,000 112,750 Air Lease Corp. sr. unsec. notes 6 1/8s, 2017 210,000 227,325 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 210,000 234,844 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 160,000 177,600 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 145,000 179,800 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 140,000 170,800 Ally Financial, Inc. unsec. sub. notes 8s, 2018 155,000 185,419 American Express Co. sr. unsec. notes 2.65s, 2022 483,000 473,317 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 412,000 554,655 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 437,000 512,027 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 209,000 255,248 AXA SA 144A jr. unsec. sub. FRN notes 6.463s, perpetual maturity (France) 425,000 421,813 AXA SA 144A jr. unsec. sub. FRN notes 6.379s, 2049 (France) 305,000 302,713 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 185,000 184,527 Bank of America Corp. sr. unsec. notes 5 3/4s, 2017 60,000 69,399 Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 1,005,000 1,157,440 Bank of Montreal sr. unsec. unsub. bonds 2 1/8s, 2013 (Canada) 185,000 185,827 56 Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (12.0%)* cont. Principal amount Value Financials cont. Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes 1.969s, 2017 $270,000 $278,578 Bank of New York Mellon Corp. (The) 144A sr. unsec. notes Ser. MTN, 2 1/2s, 2016 20,000 20,932 Barclays Bank PLC unsec. sub. notes 7 5/8s, 2022 (United Kingdom) 345,000 339,990 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 588,000 787,550 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 480,000 535,015 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 5.7s, 2014 640,000 689,770 BNP Paribas SA sr. unsec. notes Ser. MTN, 2 3/8s, 2017 (France) 110,000 111,542 BNP Paribas SA 144A jr. unsec. sub. FRN notes 5.186s, perpetual maturity (France) 411,000 394,560 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 R 190,000 215,048 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 85,000 92,225 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 265,000 285,206 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 100,000 101,125 CIT Group, Inc. sr. unsec. notes 5s, 2022 210,000 224,235 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 170,000 186,575 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 155,000 167,400 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 305,000 347,700 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 210,000 230,475 Citigroup, Inc. sr. unsec. notes 6 1/8s, 2018 11,000 13,105 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 250,000 236,875 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 385,000 407,138 General Electric Capital Corp. sr. unsec. FRN notes Ser. MTN, 0.492s, 2016 260,000 257,176 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 440,000 560,073 General Electric Capital Corp. sr. unsec. unsub. notes 3.15s, 2022 50,000 49,680 General Electric Capital Corp. unsec. sub. notes 5.3s, 2021 330,000 378,304 Genworth Financial, Inc. sr. unsec. unsub. notes 7.7s, 2020 325,000 384,835 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 335,000 418,727 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 122,000 136,022 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 5 1/8s, 2022 100,000 116,186 HCP, Inc. sr. unsec. unsub. notes 3.15s, 2022 R 195,000 193,147 Health Care REIT, Inc. sr. unsec. unsub. notes 3 3/4s, 2023 R 390,000 392,553 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 408,000 482,801 HSBC USA Capital Trust I 144A jr. bank guaranty unsec. notes 7.808s, 2026 180,000 183,150 Hub International Ltd. 144A company guaranty sr. notes 8 1/8s, 2018 85,000 89,038 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 575,000 615,250 Dynamic Asset Allocation Growth Fund 57 CORPORATE BONDS AND NOTES (12.0%)* cont. Principal amount Value Financials cont. International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 $65,000 $71,500 International Lease Finance Corp. sr. unsec. notes Ser. MTN, 5 5/8s, 2013 625,000 637,500 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 245,000 264,294 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 395,000 414,750 International Lease Finance Corp. sr. unsec. unsub. notes 4 5/8s, 2021 85,000 84,894 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 R 140,000 147,000 iStar Financial, Inc. sr. unsec. unsub. notes Ser. B, 9s, 2017 R 185,000 207,431 JPMorgan Chase & Co. jr. unsec. sub. FRN notes 7.9s, perpetual maturity 363,000 417,025 JPMorgan Chase & Co. sr. notes 6s, 2018 724,000 860,367 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 700,000 815,500 Macquarie Bank Ltd. 144A sr. unsec. notes 3.45s, 2015 (Australia) 90,000 93,562 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 906,000 1,093,560 Metropolitan Life Global Funding I 144A notes 3.65s, 2018 1,175,000 1,292,580 Metropolitan Life Global Funding I 144A notes 3s, 2023 155,000 155,270 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 R 115,000 124,775 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R 140,000 150,150 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 120,000 132,300 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. notes 9 5/8s, 2019 60,000 68,700 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 105,000 109,463 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 155,000 164,300 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 100,000 104,000 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 75,000 78,375 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 125,000 129,063 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 215,000 251,013 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 160,000 180,600 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 234,000 259,539 Progressive Corp. (The) jr. unsec. sub. FRN notes 6.7s, 2037 190,000 209,950 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 160,000 178,400 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 140,000 152,600 Prudential Financial, Inc. jr. unsec. sub. FRN notes 8 7/8s, 2038 140,000 172,200 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 388,000 402,550 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 144,000 143,640 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 R 170,000 171,548 58 Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (12.0%)* cont. Principal amount Value Financials cont. Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 (In default) † $295,000 $321,550 Royal Bank of Scotland PLC (The) sr. unsec. sub. notes 4.7s, 2018 (United Kingdom) 515,000 518,418 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 1/8s, 2014 (Russia) 120,000 125,016 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 63,000 67,371 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 500,000 524,605 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Luxembourg) 220,000 245,835 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Luxembourg) 320,000 340,800 Simon Property Group LP sr. unsec. unsub. notes 5 1/4s, 2016 R 100,000 113,781 SLM Corp. sr. notes Ser. MTN, 8s, 2020 170,000 197,200 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 140,000 165,900 Standard Chartered PLC 144A unsec. sub. notes 3.95s, 2023 (United Kingdom) 250,000 248,985 Swiss Re Treasury US Corp. 144A company guaranty sr. unsec. notes 4 1/4s, 2042 255,000 246,369 Vnesheconombank Via VEB Finance PLC 144A bank guaranty, sr. unsec. unsub. bonds 6.8s, 2025 (Russia) 2,000,000 2,340,000 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 R 195,000 205,484 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,976,000 2,178,540 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 95,000 111,648 Westpac Banking Corp. sr. unsec. bonds 3s, 2015 (Australia) 45,000 47,566 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 220,000 256,939 ZFS Finance USA Trust V 144A FRB bonds 6 1/2s, 2037 290,000 309,938 Health care (0.7%) AbbVie, Inc. 144A company guaranty sr. unsec. notes 2.9s, 2022 240,000 241,426 Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 120,000 123,900 Amgen, Inc. sr. unsec. notes 3.45s, 2020 345,000 369,010 AmSurg Corp. 144A company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 165,000 173,663 AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 270,000 352,859 Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 215,000 231,125 Biomet, Inc. 144A sr. unsec. notes 6 1/2s, 2020 275,000 291,844 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 295,000 319,338 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 250,000 360,104 CDRT Holding Corp. 144A sr. unsec. notes 9 1/4s, 2017 ‡‡ $285,000 294,975 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 195,000 204,263 Dynamic Asset Allocation Growth Fund 59 CORPORATE BONDS AND NOTES (12.0%)* cont. Principal amount Value Health care cont. CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 $85,000 $94,138 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 235,000 262,779 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 105,000 143,531 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $545,000 607,675 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 220,000 241,450 Endo Health Solutions, Inc. company guaranty sr. unsec. notes 7s, 2019 155,000 165,656 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 205,000 224,988 HCA, Inc. sr. notes 6 1/2s, 2020 795,000 896,363 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 70,000 80,588 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 400,000 428,000 Hologic, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2020 60,000 63,825 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 165,000 173,456 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 105,000 109,463 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 ‡‡ 105,000 112,744 Jaguar Holding Co. II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 255,000 292,613 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 450,000 488,250 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sr. unsec. notes 12 1/2s, 2019 130,000 128,538 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 210,000 233,363 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 155,000 170,888 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 45,000 54,224 Service Corporation International sr. notes 7s, 2019 115,000 124,775 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 625,000 700,000 Sky Growth Acquisition Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2020 410,000 433,575 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 200,000 213,500 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 80,000 83,300 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 87,885 88,984 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 200,000 216,500 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 300,000 333,000 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 155,000 174,375 Tenet Healthcare Corp. 144A company guaranty sr. notes 4 1/2s, 2021 60,000 58,800 Teva Pharmaceutical Finance II BV/Teva Pharmaceutical Finance III LLC company guaranty sr. unsec. unsub. notes 3s, 2015 (Netherlands Antilles) 135,000 141,493 60 Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (12.0%)* cont. Principal amount Value Health care cont. United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s, 2020 $170,000 $192,525 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4.7s, 2021 310,000 354,881 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 55,000 56,845 UnitedHealth Group, Inc. sr. unsec. unsub. notes 3.95s, 2042 245,000 230,066 UnitedHealth Group, Inc. sr. unsec. unsub. notes 2 3/4s, 2023 245,000 241,682 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 45,000 48,488 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 105,000 112,809 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 45,000 48,319 VPI Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 40,000 42,200 Watson Pharmaceuticals, Inc. sr. unsec. notes 4 5/8s, 2042 95,000 96,351 Watson Pharmaceuticals, Inc. sr. unsec. notes 3 1/4s, 2022 80,000 80,792 Watson Pharmaceuticals, Inc. sr. unsec. notes 1 7/8s, 2017 20,000 20,264 WellPoint, Inc. notes 7s, 2019 95,000 118,816 Zoetis Inc. 144A sr. unsec. notes 3 1/4s, 2023 66,000 67,175 Zoetis Inc. 144A sr. unsec. notes 1 7/8s, 2018 66,000 66,503 Technology (0.6%) Alcatel-Lucent USA, Inc. sr. unsec. unsub. notes 6.45s, 2029 195,000 150,150 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 85,000 80,963 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 375,000 366,563 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 385,000 397,994 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 130,000 134,225 Cisco Systems, Inc. company guaranty sr. unsec. unsub. notes 3.15s, 2017 395,000 428,027 CyrusOne LP/CyrusOne Finance Corp. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 80,000 83,800 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 205,000 221,913 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 140,000 157,850 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 290,000 314,288 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 555,000 577,200 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 200,000 212,750 First Data Corp. 144A company guaranty sr. unsec. notes 11 1/4s, 2021 165,000 171,600 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 136,000 154,360 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 88,000 97,460 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 315,000 345,713 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 95,000 99,434 Hewlett-Packard Co. sr. unsec. notes 5 1/2s, 2018 135,000 151,382 Dynamic Asset Allocation Growth Fund 61 CORPORATE BONDS AND NOTES (12.0%)* cont. Principal amount Value Technology cont. Honeywell International, Inc. sr. unsec. unsub. notes 5 3/8s, 2041 $155,000 $192,441 Honeywell International, Inc. sr. unsec. unsub. notes 4 1/4s, 2021 120,000 138,331 IBM Corp. sr. unsec. unsub. notes 1 7/8s, 2022 390,000 371,438 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 130,000 147,388 Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 110,000 129,250 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 105,000 116,681 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 470,000 493,500 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 167,000 149,465 Lexmark International Inc, sr. unsec. notes 5.9s, 2013 1,925,000 1,941,135 Microsoft Corp. sr. unsec. unsub. notes 5.3s, 2041 60,000 72,258 Microsoft Corp. sr. unsec. unsub. notes 4.2s, 2019 250,000 287,675 Oracle Corp. sr. unsec. unsub. notes 2 1/2s, 2022 355,000 347,347 Pitney Bowes, Inc. sr. unsec. unsub. notes Ser. MTN, 5 1/4s, 2037 155,000 160,053 SunGard Data Systems, Inc. 144A company guaranty sr. sub. notes 6 5/8s, 2019 145,000 149,713 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 215,000 233,006 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 275,000 301,813 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 72,000 85,308 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 60,000 68,540 Transportation (0.2%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 340,000 364,650 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 261,000 288,079 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 105,000 120,175 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 95,000 113,641 CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 560,000 582,559 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 172,563 199,311 FedEx Corp. company guaranty sr. unsec. unsub. notes 2 5/8s, 2022 45,000 44,246 Ryder System, Inc. sr. unsec. unsub. notes 2 1/2s, 2018 295,000 302,007 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 435,000 498,075 Watco Cos LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 85,000 87,444 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 60,000 43,800 Utilities and power (0.8%) AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 725,000 852,781 AES Corp. (VA) sr. unsec. unsub. notes 7 3/8s, 2021 325,000 377,000 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 35,000 36,629 62 Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (12.0%)* cont. Principal amount Value Utilities and power cont. Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 $20,000 $27,093 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 212,000 233,995 Calpine Corp. 144A sr. notes 7 1/4s, 2017 513,000 543,780 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 30,000 36,390 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 130,000 133,754 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 345,000 363,975 Duke Energy Corp. sr. unsec. unsub. notes 2.15s, 2016 265,000 273,619 Dynegy Holdings Escrow, LLC escrow bonds 7 3/4s, 2019 410,000 513 El Paso Corp. sr. unsec. notes 7s, 2017 670,000 766,297 El Paso, LLC sr. notes Ser. GMTN, 7 3/4s, 2032 225,000 251,810 Electricite de France SA 144A sr. unsec. notes 6.95s, 2039 (France) 115,000 149,718 Electricite de France SA 144A sr. unsec. notes 6 1/2s, 2019 (France) 165,000 201,449 Electricite de France SA 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 1,235,000 1,225,738 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 154,000 174,598 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 265,000 304,750 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10s, 2020 348,000 391,500 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 300,000 345,750 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 85,000 97,209 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 75,000 84,181 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 230,000 234,674 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 90,000 98,550 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 60,000 66,300 EP Energy/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 395,000 456,225 EPE Holdings, LLC/EP Energy Bond Co., Inc. 144A sr. unsec. notes 8 1/8s, 2017 ‡‡ 130,000 135,200 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 871,000 880,912 FirstEnergy Corp. sr. unsec. unsub. notes 2 3/4s, 2018 118,000 119,336 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 400,000 458,000 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 65,000 76,538 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 105,000 117,863 Kinder Morgan Energy Partners LP sr. unsec. notes 6.85s, 2020 195,000 244,583 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 7,000 8,700 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 235,000 311,418 Narragansett Electric Co./The 144A sr. unsec. notes 4.17s, 2042 425,000 417,162 Nevada Power Co. mtge. notes 7 1/8s, 2019 115,000 148,777 NGPL PipeCo, LLC 144A sr. notes 9 5/8s, 2019 95,000 106,400 NiSource Finance Corp. company guaranty sr. unsec. notes 6 1/8s, 2022 75,000 89,773 Dynamic Asset Allocation Growth Fund 63 CORPORATE BONDS AND NOTES (12.0%)* cont. Principal amount Value Utilities and power cont. NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 $735,000 $817,688 NSTAR Electric Co. sr. unsec. unsub. notes 2 3/8s, 2022 (Canada) 205,000 201,120 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 160,000 193,241 Pacific Gas & Electric Co. sr. unsec. notes 6.05s, 2034 112,000 140,102 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 425,000 449,569 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 144,000 162,665 Public Service Electric & Gas Co. sr. notes Ser. MTN, 5 1/2s, 2040 75,000 94,008 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 240,000 257,100 Regency Energy Partners company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 155,000 165,850 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 10,000 11,017 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty notes 15s, 2021 185,000 46,019 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 534,637 50,791 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 130,000 97,175 Toledo Edison Co. (The) 1st mortgage bonds 7 1/4s, 2020 120,000 154,076 Union Electric Co. sr. notes 6.4s, 2017 140,000 169,057 Total corporate bonds and notes (cost $184,450,527) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (5.6%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.1%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, May 1, 2043 $8,000,000 $8,331,250 3s, TBA, April 1, 2043 9,000,000 9,397,265 U.S. Government Agency Mortgage Obligations (4.5%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3s, TBA, April 1, 2043 1,000,000 1,026,641 Federal National Mortgage Association Pass-Through Certificates 6s, October 1, 2016 289,102 304,639 5s, TBA, April 1, 2043 24,000,000 26,002,500 4 1/2s, with due dates from February 1, 2039 to April 1, 2039 252,598 272,027 4s, TBA, April 1, 2043 22,000,000 23,454,064 3 1/2s, TBA, April 1, 2028 11,000,000 11,661,718 3s, TBA, May 1, 2043 6,000,000 6,170,860 3s, TBA, April 1, 2043 6,000,000 6,187,031 Total U.S. government and agency mortgage obligations (cost $92,682,123) 64 Dynamic Asset Allocation Growth Fund U.S. TREASURY OBLIGATIONS (—%)* Principal amount Value U.S. Treasury Notes 0.250%, April 30, 2014 i $53,000 $53,094 Total U.S. treasury obligations (cost $53,094) MORTGAGE-BACKED SECURITIES (2.3%)* Principal amount Value Agency collateralized mortgage obligations (0.2%) Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.787s, 2032 $125,208 $204,886 IFB Ser. 3072, Class SM, 23.052s, 2035 165,069 257,938 IFB Ser. 3072, Class SB, 22.905s, 2035 147,674 229,822 IFB Ser. 3249, Class PS, 21.604s, 2036 125,996 189,279 IFB Ser. 3065, Class DC, 19 1/4s, 2035 101,621 157,088 IFB Ser. 2990, Class LB, 16.426s, 2034 162,030 224,212 IFB Ser. 3727, Class PS, IO, 6.497s, 2038 1,355,435 132,547 IFB Ser. 3708, Class SQ, IO, 6.347s, 2040 988,579 151,223 IFB Ser. 3934, Class SA, IO, 6.197s, 2041 3,368,301 636,306 IFB Ser. 3964, Class SA, IO, 5.797s, 2041 1,703,028 246,939 Ser. 3747, Class HI, IO, 4 1/2s, 2037 209,471 17,890 Ser. T-56, Class A, IO, 0.524s, 2043 126,084 2,182 Ser. T-56, Class 3, IO, 0.418s, 2043 103,844 1,359 Ser. T-56, Class 1, IO, 0.215s, 2043 133,239 999 Ser. T-56, Class 2, IO, 0.128s, 2043 122,676 379 Ser. 1208, Class F, PO, zero %, 2022 2,110 1,971 FRB Ser. 3326, Class WF, zero %, 2035 7,874 7,746 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.675s, 2036 71,289 135,367 IFB Ser. 06-8, Class HP, 23.818s, 2036 81,681 136,155 IFB Ser. 07-53, Class SP, 23.451s, 2037 143,655 226,041 IFB Ser. 05-75, Class GS, 19.637s, 2035 146,048 210,881 IFB Ser. 404, Class S13, IO, 6.196s, 2040 1,119,774 167,430 Ser. 03-W10, Class 1, IO, 1.303s, 2043 178,960 7,151 Ser. 01-50, Class B1, IO, 0.404s, 2041 1,294,324 12,943 Ser. 02-W8, Class 1, IO, 0.333s, 2042 696,919 8,276 Ser. 01-79, Class BI, IO, 0.312s, 2045 471,804 4,405 Ser. 03-34, Class P1, PO, zero %, 2043 22,590 19,671 Government National Mortgage Association IFB Ser. 10-120, Class SB, IO, 5.997s, 2035 129,342 11,615 IFB Ser. 10-20, Class SC, IO, 5.947s, 2040 59,495 11,140 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 80,347 12,197 Ser. 10-107, Class NI, IO, 4 1/2s, 2039 1,957,247 262,017 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 1,464,154 144,585 Ser. 10-85, Class MI, IO, 4 1/2s, 2036 2,810,523 232,936 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.984s, 2045 1,089,644 208,394 Dynamic Asset Allocation Growth Fund 65 MORTGAGE-BACKED SECURITIES (2.3%)* cont. Principal amount Value Commercial mortgage-backed securities (1.2%) Banc of America Commercial Mortgage, Inc. Ser. 07-2, Class A2, 5.619s, 2049 $96,134 $96,615 Ser. 07-1, Class XW, IO, 0.311s, 2049 1,298,627 12,217 Banc of America Commercial Mortgage, Inc. 144A Ser. 04-4, Class XC, IO, 0.847s, 2042 2,027,130 20,675 Ser. 04-5, Class XC, IO, 0.698s, 2041 2,406,183 23,289 Ser. 02-PB2, Class XC, IO, 0.373s, 2035 787,802 33 Ser. 07-5, Class XW, IO, 0.369s, 2051 5,918,015 69,821 Ser. 05-1, Class XW, IO, 0.055s, 2042 11,919,542 3,147 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-T28, Class AJ, 5.964s, 2042 568,000 606,340 Ser. 04-PR3I, Class X1, IO, 0.96s, 2041 277,088 2,078 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 04-PWR5, Class E, 5.222s, 2042 406,000 417,267 Ser. 07-PW15, Class X2, IO, 0.39s, 2044 75,162,765 293,135 Ser. 06-PW14, Class X1, IO, 0.212s, 2038 7,018,567 122,825 Citigroup Commercial Mortgage Trust Ser. 06-C5, Class AJ, 5.482s, 2049 318,000 316,506 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.13s, 2049 38,290,223 561,335 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.368s, 2049 2,684,871 34,259 Ser. 07-CD4, Class XC, IO, 0.129s, 2049 8,980,015 68,607 Commercial Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 972,000 1,031,681 Commercial Mortgage Trust 144A FRB Ser. 12-CR2, Class E, 4.859s, 2045 314,000 306,611 FRB Ser. 07-C9, Class AJFL, 0.892s, 2049 413,000 348,200 Pass-Through Certificates Ser. 06-C8, Class XS, IO, 0.156s, 2046 48,663,228 617,730 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.764s, 2039 467,921 476,987 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C1, Class AX, IO, 0.146s, 2040 37,191,105 232,444 Ser. 07-C2, Class AX, IO, 0.024s, 2049 15,627,073 58,602 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 299,536 329,489 Ser. 03-C3, Class AX, IO, 2.06s, 2038 674,925 209 Ser. 02-CP3, Class AX, IO, 1.143s, 2035 238,130 1,198 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.085s, 2020 201,150 4,425 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C3, Class XC, IO, 0.146s, 2045 88,966,319 333,392 Ser. 07-C1, Class XC, IO, 0.079s, 2049 35,856,175 258,415 GE Commercial Mortgage Corporation Trust FRB Ser. 05-C1, Class B, 4.846s, 2048 332,000 346,940 GE Commercial Mortgage Corporation Trust 144A FRB Ser. 04-C2, Class H, 5.469s, 2040 950,000 953,135 66 Dynamic Asset Allocation Growth Fund MORTGAGE-BACKED SECURITIES (2.3%)* cont. Principal amount Value Commercial mortgage-backed securities cont. GMAC Commercial Mortgage Securities, Inc. Ser. 97-C1, Class X, IO, 1.023s, 2029 $184,003 $5,335 Ser. 05-C1, Class X1, IO, 0.581s, 2043 2,283,386 25,467 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class B, 4.894s, 2042 331,000 343,710 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 250,798 259,792 GS Mortgage Securities Corp. II 144A Ser. 06-GG6, Class XC, IO, 0.087s, 2038 2,471,099 3,974 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-CB20, Class AJ, 6.08s, 2051 402,000 410,522 FRB Ser. 06-LDP7, Class AJ, 5.871s, 2045 313,000 324,753 FRB Ser. 04-CB9, Class B, 5.663s, 2041 226,000 232,396 Ser. 04-C3, Class B, 4.961s, 2042 331,000 338,315 FRB Ser. 13-C10, Class D, 4.3s, 2047 349,000 316,264 Ser. 06-LDP8, Class X, IO, 0.538s, 2045 2,548,796 38,122 Ser. 06-CB17, Class X, IO, 0.484s, 2043 12,566,718 221,689 Ser. 07-LDPX, Class X, IO, 0.303s, 2049 13,169,109 121,314 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 12-C8, Class D, 4.67s, 2045 364,000 367,422 Ser. 05-CB12, Class X1, IO, 0.341s, 2037 2,634,947 21,873 Key Commercial Mortgage Ser. 07-SL1, Class A2, 5.528s, 2040 831,421 814,792 LB-UBS Commercial Mortgage Trust Ser. 06-C7, Class A2, 5.3s, 2038 406,678 425,544 Ser. 07-C2, Class XW, IO, 0.499s, 2040 1,173,363 19,942 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.638s, 2038 1,516,237 31,714 Ser. 05-C5, Class XCL, IO, 0.465s, 2040 9,771,947 117,410 Ser. 05-C2, Class XCL, IO, 0.32s, 2040 8,825,500 50,650 Ser. 06-C7, Class XCL, IO, 0.279s, 2038 2,855,793 49,220 Ser. 06-C6, Class XCL, IO, 0.237s, 2039 34,144,857 598,525 Ser. 05-C7, Class XCL, IO, 0.21s, 2040 9,038,755 45,953 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.395s, 2028 18,991 — Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.85s, 2050 88,000 92,784 FRB Ser. 07-C1, Class A2, 5.746s, 2050 50,849 51,766 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.847s, 2039 2,521,925 25,209 Ser. 05-MCP1, Class XC, IO, 0.189s, 2043 3,141,873 33,763 Merrill Lynch/Countrywide Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 1,165,000 1,094,984 Mezz Cap Commercial Mortgage Trust 144A Ser. 06-C4, Class X, IO, 5.343s, 2045 680,338 74,361 Ser. 05-C3, Class X, IO, 5.115s, 2044 323,904 28,568 Dynamic Asset Allocation Growth Fund 67 MORTGAGE-BACKED SECURITIES (2.3%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Morgan Stanley Capital I Trust FRB Ser. 06-T23, Class A2, 5 3/4s, 2041 $367,786 $370,780 Ser. 07-IQ14, Class A2, 5.61s, 2049 199,359 205,029 FRB Ser. 07-HQ12, Class A2, 5.575s, 2049 493,363 503,230 FRB Ser. 07-HQ12, Class A2FX, 5.575s, 2049 277,951 286,011 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.466s, 2043 1,333,143 1,373,671 Morgan Stanley-Bank of America-Merrill Lynch Mortgage Trust Ser. 13-C7, Class XA, IO, 1.769s, 2046 2,535,481 287,878 UBS-Barclays Commercial Mortgage Trust 144A Ser. 12-C4, Class XA, IO, 1.898s, 2045 1,993,358 256,944 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C34, Class AJ, 5.969s, 2046 458,000 465,374 Ser. 06-C29, IO, 0.384s, 2048 37,195,361 468,290 Ser. 07-C34, IO, 0.341s, 2046 4,224,656 51,118 Wachovia Bank Commercial Mortgage Trust 144A Ser. 05-C18, Class XC, IO, 0.326s, 2042 9,624,285 49,373 Ser. 06-C26, Class XC, IO, 0.042s, 2045 14,518,206 31,940 WAMU Commercial Mortgage Securities Trust 144A Ser. 07-SL2, Class A1, 5.313s, 2049 734,609 741,955 Residential mortgage-backed securities (non-agency) (0.9%) Adjustable Rate Mortgage Trust FRB Ser. 06-2, 3.224s, 2036 2,959,829 2,471,458 American Home Mortgage Assets Ser. 07-5, Class XP, IO, PO, zero %, 2047 8,936,060 1,134,880 Barclays Capital, LLC Trust Ser. 13-RR1, Class 10A2, 16.593s, 2036 448,020 416,659 Ser. 13-RR1, Class 9A4, 10.594s, 2036 140,000 146,122 FRB Ser. 12-RR10, Class 9A2, 2.671s, 2035 150,000 121,500 Ser. 12-RR10, Class 4A2, 2.639s, 2036 150,000 123,375 Barclays Capital, LLC Trust 144A Ser. 12-RR11, Class 9A3, 21.132s, 2037 64,124 60,276 FRB Ser. 12-RR12, Class 1A3, 13.286s, 2037 281,050 157,388 FRB Ser. 12-RR11, Class 5A3, 13.044s, 2037 238,765 151,616 FRB Ser. 13-RR2, Class 4A2, 9.391s, 2036 240,000 192,000 FRB Ser. 13-RR2, Class 6A2, 7.471s, 2037 446,644 312,249 Ser. 12-RR11, Class 9A2, 4s, 2037 115,581 116,159 Ser. 12-RR12, Class 1A2, 4s, 2037 213,736 215,873 Ser. 12-RR11, Class 3A2, 4s, 2036 290,173 290,898 FRB Ser. 12-RR11, Class 5A2, 4s, 2037 231,940 235,419 FRB Ser. 13-RR2, Class 5A2, 3.518s, 2036 872,224 609,859 FRB Ser. 12-RR12, Class 4A2, 2.859s, 2036 370,000 210,900 Ser. 12-RR11, Class 11A2, 2.6s, 2036 1,488,085 937,493 Ser. 09-RR7, Class 1A7, IO, 1.83s, 2046 10,644,953 479,023 Ser. 09-RR7, Class 2A7, IO, 1.636s, 2047 12,223,608 504,835 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 1,904,460 61,324 Ser. 06-AR3, Class 1X, IO, 0.4s, 2036 1,439,020 26,478 68 Dynamic Asset Allocation Growth Fund MORTGAGE-BACKED SECURITIES (2.3%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. Merrill Lynch Alternative Note Asset Ser. 07-OAR5, Class X, IO, PO, 0.8s, 2047 $1,354,015 $43,328 Nomura Resecuritization Trust FRB Ser. 11-4RA, Class 1A10, 2.609s, 2036 619,199 383,904 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR13, Class 2A, 2.462s, 2046 989,004 890,352 FRB Ser. 06-AR1, Class 2A1B, 1.247s, 2046 369,088 318,338 FRB Ser. 05-AR8, Class B1, 0.874s, 2045 1,781,424 837,269 FRB Ser. 05-AR13, Class A1C3, 0.694s, 2045 637,952 500,792 FRB Ser. 05-AR9, Class A1C3, 0.684s, 2045 581,074 505,534 Wells Fargo Mortgage Backed Securities Trust Ser. 08-1, Class 4A1, 5 3/4s, 2038 1,174,710 1,245,220 Ser. 07-12, Class A6, 5 1/2s, 2037 299,300 310,244 Ser. 05-9, Class 2A9, 5 1/4s, 2035 300,000 315,000 Total mortgage-backed securities (cost $35,863,602) INVESTMENT COMPANIES (0.8%)* Shares Value iShares Russell 2000 Growth Index Fund 5,460 $588,315 SPDR S&P rust 78,147 12,233,913 Total investment companies (cost $10,607,162) COMMODITY LINKED NOTES (0.7%)* Ω Principal amount Value Deutsche Bank AG/London 144A sr. unsec. notes Ser. A, 1-month LIBOR less 0.16%, 2013 (Indexed to the DB Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (United Kingdom) $4,844,000 $5,016,446 Deutsche Bank AG/London 144A sr. unsec. notes Ser. A, 1-month LIBOR less 0.16%, 2013 (Indexed to the S&P GSCI TR Index multiplied by 3) (United Kingdom) 1,298,000 1,145,485 UBS AG/London 144A notes 1-month LIBOR less 0.10%, 2013 (Indexed to the UBS Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (Jersey) 4,844,000 5,022,198 UBS AG/London 144A sr. notes, 1-month LIBOR less 0.10%, 2013 (Indexed to the S&P GSCI TR Index multiplied by 3) (Jersey) 1,298,000 1,145,995 Total commodity linked notes (cost $12,284,000) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.5%)* Principal amount/units Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) $125,000 $100,313 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 (Argentina) 850,000 842,350 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 3,165,000 2,666,513 Croatia (Republic of) 144A unsec. notes 6 1/4s, 2017 (Croatia) 200,000 214,250 Indonesia (Republic of) 144A notes 5 1/4s, 2042 (Indonesia) 430,000 457,950 Poland (Government of) sr. unsec. bonds 5s, 2022 (Poland) 645,000 736,867 Dynamic Asset Allocation Growth Fund 69 FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.5%)* cont. Principal amount/units Value South Africa (Republic of) sr. unsec. unsub. notes 4.665s, 2024 (South Africa) $735,000 $786,450 Ukraine (Government of) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 (Ukraine) 150,000 152,063 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 (Ukraine) 2,425,000 2,436,883 Total foreign government and agency bonds and notes (cost $8,635,989) SENIOR LOANS (0.2%)* c Principal amount Value Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B1, 5 1/2s, 2017 $37,522 $37,950 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.454s, 2018 439,912 407,249 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 181,774 183,592 First Data Corp. bank term loan FRN 5.204s, 2017 59,603 59,752 First Data Corp. bank term loan FRN 4.204s, 2018 560,071 558,111 Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 147,316 139,644 Intelsat SA bank term loan FRN 3.205s, 2014 (Luxembourg) 400,000 399,625 Motor City Casino bank term loan FRN 6s, 2017 344,747 347,333 Neiman Marcus Group, Inc. (The) bank term loan FRN 4s, 2018 195,000 196,706 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 4 1/4s, 2018 172,817 174,797 Springleaf Financial Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 155,000 155,872 SRAM Corp. bank term loan FRN 8 1/2s, 2018 75,000 76,125 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.733s, 2017 799,610 566,924 Thomson Learning bank term loan FRN Ser. B, 2.71s, 2014 37,129 28,520 Total senior loans (cost $3,447,872) PREFERRED STOCKS (0.1%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 521 $515,236 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 8,800 239,360 M/I Homes, Inc. $2.438 pfd. † 4,737 118,899 Samsung Electronics Co., Ltd. zero % cum. pfd. (South Korea) 821 646,410 Total preferred stocks (cost $1,296,619) CONVERTIBLE PREFERRED STOCKS (—%)* Shares Value ArcelorMittal Ser. MTUS, $1.50 cv. pfd. (France) † 6,670 $139,803 EPR Properties Ser. C, $1.44 cv. pfd. 7,578 174,067 General Motors Co. Ser. B, $2.375 cv. pfd. 5,637 243,096 United Technologies Corp. $3.75 cv. pfd. 2,600 155,610 Total convertible preferred stocks (cost $717,107) 70 Dynamic Asset Allocation Growth Fund CONVERTIBLE BONDS AND NOTES (—%)* Principal amount Value Altra Holdings, Inc. cv. company guaranty sr. unsec. notes 2 3/4s, 2031 $122,000 $145,638 Exide Technologies cv. sr. sub. notes FRN zero %, 2013 204,000 191,760 iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 R 125,000 146,953 Navistar International Corp. cv. sr. unsec. sub. notes 3s, 2014 134,000 136,764 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 59,000 66,228 Total convertible bonds and notes (cost $631,551) UNITS (—%)* Units Value Grupo BTG Pactual zero % (Brazil) 21,699 $361,659 Total units (cost $361,671) MUNICIPAL BONDS AND NOTES (—%)* Principal amount Value IL State G.O. Bonds 4.421s, 1/1/15 $50,000 $52,620 4.071s, 1/1/14 150,000 153,362 Total municipal bonds and notes (cost $200,000) PURCHASED EQUITY Expiration Contract OPTIONS OUTSTANDING (—%)* date/strike amount Value AIA Group, Ltd. (Put) Apr-13/$33.52 16,200 $355 European Aeronautic Defence and Space Co. NV (Put) Apr-13/40.93 1,307 2,497 MSCI Daily Total Return Net Emerging Markets Index (Put) Jun-13/400.43 12,938 97,764 Pernod-Ricard SA (Put) F Apr-13/97.62 1,108 2,244 SABMiller PLC (Put) Apr-13/34.41 2,699 1,029 Sun Hung Kai Properties, Ltd. (Put) Apr-13/102.02 10,000 199 Total purchased equity options outstanding (cost $88,064) WARRANTS (—%)*† Expiration date Strike price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 62 $3,643 Tower Semiconductor, Ltd. 144A (Israel) F 6/30/15 0.01 49,174 944 Total warrants (cost $10,021) SHORT-TERM INVESTMENTS (27.7%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.19% d 2,741,575 $2,741,575 Putnam Money Market Liquidity Fund 0.12% L 140,607,716 140,607,716 Putnam Short Term Investment Fund 0.08% L 230,001,169 230,001,169 SSgA Prime Money Market Fund 0.02% P 8,990,000 8,990,000 Interest in $461,568,000 joint tri-party repurchase agreement dated 3/28/13 with Royal Bank of Canada due 4/1/13 — maturity value of $36,860,901 for an effective yield of 0.22% (collateralized by various mortgage backed securities with coupon rates ranging from 3.50% to 4.00% and due dates ranging from 1/1/42 to 5/1/42, valued at $470,802,237) $36,860,000 36,860,000 Straight-A Funding, LLC Commercial Paper with an effective yield of 0.19%, April 9, 2013 4,450,000 4,449,812 Dynamic Asset Allocation Growth Fund 71 SHORT-TERM INVESTMENTS (27.7%)* cont. Principal amount/shares Value Straight-A Funding, LLC 144A Commercial Paper with an effective yield of 0.19%, April 18, 2013 $1,300,000 $1,299,883 U.S. Treasury Bills with an effective yield of 0.19%, May 2, 2013 # 6,771,000 6,769,892 U.S. Treasury Bills with an effective yield of 0.17%, April 4, 2013 # 6,026,000 6,025,913 U.S. Treasury Bills with effective yields ranging from 0.16% to 0.17%, May 30, 2013 # 4,582,000 4,580,737 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.17%, October 17, 2013 # 11,989,000 11,978,091 U.S. Treasury Bills with effective yields ranging from 0.13% to 0.15%, December 12, 2013 # 973,000 972,011 U.S. Treasury Bills with effective yields ranging from 0.13% to 0.14%, January 9, 2014 # Δ 3,508,000 3,504,265 Total short-term investments (cost $458,781,064) TOTAL INVESTMENTS Total investments (cost $1,588,886,703) Key to holding’s currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound MXN Mexican Peso Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ADS American Depository Shares: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes NVDR Non-voting Depository Receipt OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SDR Swedish Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank SPDR S&P Depository Receipts TBA To Be Announced Commitments 72 Dynamic Asset Allocation Growth Fund Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2012 through March 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $1,655,670,178. Ω The value of the commodity linked notes, which are marked-to-market daily, may be based on a multiple of the performance of the index. The multiple (or leverage) will increase the volatility of the note’s value relative to the change in the underlying index. † Non-income-producing security. ΔΔ Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $126,255, or less than 0.1% of net assets. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. Δ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. ## Forward commitment, in part or in entirety (Note 1). c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). i Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). L Affiliated company (Note 6). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $348,255,487 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. Dynamic Asset Allocation Growth Fund 73 FORWARD CURRENCY CONTRACTS at 3/31/13 (aggregate face value $325,388,386) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Sell 6/19/13 $268,531 $282,238 $13,707 Canadian Dollar Sell 4/17/13 4,492,241 4,559,028 66,787 Chilean Peso Buy 4/17/13 1,914,376 1,895,698 18,678 Euro Sell 6/19/13 1,628,339 1,636,555 8,216 Japanese Yen Buy 5/15/13 1,403,166 1,400,189 2,977 Japanese Yen Sell 5/15/13 1,403,166 1,428,388 25,222 Peruvian New Sol Buy 4/17/13 1,868,285 1,892,120 (23,835) Swedish Krona Buy 6/19/13 1,585,529 1,597,216 (11,687) Swiss Franc Sell 6/19/13 2,855,238 2,879,818 24,580 Barclays Bank PLC Australian Dollar Buy 4/17/13 1,633,417 1,627,245 6,172 Brazilian Real Buy 4/17/13 1,913,422 1,938,586 (25,164) British Pound Buy 6/19/13 2,279,327 2,239,567 39,760 Canadian Dollar Sell 4/17/13 1,660,801 1,679,176 18,375 Chilean Peso Buy 4/17/13 2,673,105 2,646,114 26,991 Euro Buy 6/19/13 4,473,572 4,531,914 (58,342) Hong Kong Dollar Buy 5/15/13 2,554,880 2,558,398 (3,518) Indonesian Rupiah Buy 5/15/13 1,448,227 1,448,298 (71) Japanese Yen Sell 5/15/13 1,400,854 1,497,941 97,087 Malaysian Ringgit Buy 5/15/13 1,140,221 1,140,954 (733) Mexican Peso Buy 4/17/13 1,472,015 1,410,475 61,540 New Taiwan Dollar Buy 5/15/13 376,576 382,667 (6,091) New Zealand Dollar Buy 4/17/13 2,232,239 2,196,351 35,888 New Zealand Dollar Sell 4/17/13 2,232,239 2,180,412 (51,827) Norwegian Krone Sell 6/19/13 718,669 735,851 17,182 Russian Ruble Buy 6/19/13 731,815 734,953 (3,138) Singapore Dollar Buy 5/15/13 1,942,163 1,944,931 (2,768) South Korean Won Buy 5/15/13 1,702,143 1,735,170 (33,027) South Korean Won Sell 5/15/13 1,702,143 1,701,432 (711) Swedish Krona Buy 6/19/13 3,362,044 3,391,128 (29,084) Swiss Franc Sell 6/19/13 100,173 100,689 516 Turkish Lira Buy 6/19/13 254,782 264,930 (10,148) Citibank, N.A. Australian Dollar Buy 4/17/13 9,445,217 9,383,942 61,275 Brazilian Real Sell 4/17/13 1,723,221 1,752,631 29,410 British Pound Buy 6/19/13 49,059 47,675 1,384 Canadian Dollar Sell 4/17/13 1,536,317 1,560,857 24,540 Danish Krone Buy 6/19/13 1,444,667 1,466,416 (21,749) Euro Sell 6/19/13 710,538 745,977 35,439 Japanese Yen Buy 5/15/13 4,960,865 4,924,022 36,843 Japanese Yen Sell 5/15/13 4,960,865 5,043,639 82,774 Singapore Dollar Buy 5/15/13 106,675 106,872 (197) 74 Dynamic Asset Allocation Growth Fund FORWARD CURRENCY CONTRACTS at 3/31/13 (aggregate face value $325,388,386) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. cont. South Korean Won Buy 5/15/13 $476,955 $509,105 $(32,150) Swedish Krona Buy 6/19/13 1,543,290 1,556,804 (13,514) Swiss Franc Sell 6/19/13 2,399,189 2,411,732 12,543 Thai Baht Buy 5/15/13 1,489,600 1,458,767 30,833 Turkish Lira Buy 6/19/13 849,982 861,577 (11,595) Credit Suisse International Australian Dollar Buy 4/17/13 4,098,884 4,078,840 20,044 Brazilian Real Buy 4/17/13 1,628,664 1,653,925 (25,261) British Pound Buy 6/19/13 2,672,707 2,651,799 20,908 Canadian Dollar Sell 4/17/13 1,952,181 1,939,868 (12,313) Chilean Peso Buy 4/17/13 2,243,197 2,221,456 21,741 Chinese Yuan Buy 5/15/13 1,177,035 1,171,351 5,684 Czech Koruna Buy 6/19/13 946,710 969,587 (22,877) Czech Koruna Sell 6/19/13 946,710 971,406 24,696 Euro Buy 6/19/13 3,837,037 3,874,096 (37,059) Euro Sell 6/19/13 3,837,037 3,889,969 52,932 Japanese Yen Buy 5/15/13 3,597,810 3,587,118 10,692 Mexican Peso Buy 4/17/13 1,946,561 1,866,440 80,121 New Taiwan Dollar Buy 5/15/13 57,335 58,203 (868) New Zealand Dollar Sell 4/17/13 476,140 480,975 4,835 Norwegian Krone Buy 6/19/13 1,637,430 1,647,590 (10,160) Norwegian Krone Sell 6/19/13 1,637,430 1,654,029 16,599 Philippine Peso Buy 5/15/13 861,345 867,168 (5,823) Polish Zloty Buy 6/19/13 346,805 352,462 (5,657) Russian Ruble Buy 6/19/13 2,831,944 2,851,770 (19,826) South African Rand Buy 4/17/13 117,131 120,834 (3,703) South Korean Won Buy 5/15/13 682,583 731,051 (48,468) Swedish Krona Buy 6/19/13 1,641,449 1,654,702 (13,253) Swedish Krona Sell 6/19/13 1,641,449 1,649,749 8,300 Swiss Franc Buy 6/19/13 3,806,669 3,826,549 (19,880) Turkish Lira Buy 6/19/13 547,594 557,935 (10,341) Deutsche Bank AG Australian Dollar Buy 4/17/13 5,837,451 5,814,261 23,190 Brazilian Real Buy 4/17/13 466,116 471,145 (5,029) Canadian Dollar Sell 4/17/13 2,504,535 2,498,277 (6,258) Euro Sell 6/19/13 1,635,265 1,658,718 23,453 Japanese Yen Buy 5/15/13 1,612,900 1,609,495 3,405 Japanese Yen Sell 5/15/13 1,612,900 1,641,824 28,924 Mexican Peso Buy 4/17/13 767,777 720,610 47,167 Norwegian Krone Sell 6/19/13 2,132,418 2,120,663 (11,755) Polish Zloty Buy 6/19/13 1,203,028 1,229,401 (26,373) Singapore Dollar Buy 5/15/13 2,009,651 2,012,516 (2,865) Dynamic Asset Allocation Growth Fund 75 FORWARD CURRENCY CONTRACTS at 3/31/13 (aggregate face value $325,388,386) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Deutsche Bank AG cont. Singapore Dollar Sell 5/15/13 $2,009,651 $1,995,239 $(14,412) South Korean Won Buy 5/15/13 236,556 269,005 (32,449) Swedish Krona Buy 6/19/13 3,102,513 3,127,747 (25,234) Swiss Franc Sell 6/19/13 3,181,169 3,197,562 16,393 Turkish Lira Buy 6/19/13 1,283,538 1,287,102 (3,564) Goldman Sachs International British Pound Buy 6/19/13 791,773 785,286 6,487 British Pound Sell 6/19/13 791,773 791,161 (612) Canadian Dollar Sell 4/17/13 782,230 754,622 (27,608) Euro Sell 6/19/13 4,816,016 4,888,089 72,073 Japanese Yen Buy 5/15/13 4,830,509 4,895,910 (65,401) Norwegian Krone Sell 6/19/13 1,577,788 1,607,835 30,047 HSBC Bank USA, National Association Australian Dollar Buy 4/17/13 2,536,087 2,526,646 9,441 British Pound Buy 6/19/13 32,655 32,258 397 British Pound Sell 6/19/13 32,655 32,630 (25) Canadian Dollar Sell 4/17/13 886,639 888,422 1,783 Euro Sell 6/19/13 3,176,775 3,221,205 44,430 Japanese Yen Buy 5/15/13 2,663,308 2,566,950 96,358 Norwegian Krone Buy 6/19/13 930,095 930,163 (68) Norwegian Krone Sell 6/19/13 930,095 929,993 (102) Philippine Peso Buy 5/15/13 950,624 959,419 (8,795) Russian Ruble Buy 6/19/13 2,657,932 2,680,206 (22,274) South Korean Won Buy 5/15/13 555,160 590,891 (35,731) Swiss Franc Sell 6/19/13 3,229,779 3,255,550 25,771 Turkish Lira Buy 6/19/13 1,224,002 1,224,977 (975) JPMorgan Chase Bank N.A. Australian Dollar Buy 4/17/13 2,365,725 2,331,752 33,973 Brazilian Real Buy 4/17/13 1,913,471 1,936,310 (22,839) British Pound Buy 6/19/13 1,455,355 1,438,086 17,269 Canadian Dollar Sell 4/17/13 746,313 814,899 68,586 Chilean Peso Buy 4/17/13 1,409,086 1,387,361 21,725 Chinese Yuan Buy 5/15/13 1,177,035 1,172,088 4,947 Euro Sell 6/19/13 1,393,503 1,448,327 54,824 Japanese Yen Buy 5/15/13 2,970,721 2,911,032 59,689 Japanese Yen Sell 5/15/13 2,970,721 2,996,723 26,002 Malaysian Ringgit Buy 5/15/13 1,140,188 1,138,539 1,649 Mexican Peso Buy 4/17/13 2,428,608 2,336,395 92,213 New Taiwan Dollar Buy 5/15/13 426,346 438,308 (11,962) Norwegian Krone Sell 6/19/13 585,099 588,780 3,681 Polish Zloty Buy 6/19/13 192,249 196,328 (4,079) Russian Ruble Buy 6/19/13 3,223,265 3,245,161 (21,896) 76 Dynamic Asset Allocation Growth Fund FORWARD CURRENCY CONTRACTS at 3/31/13 (aggregate face value $325,388,386) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank N.A. cont. Russian Ruble Sell 6/19/13 $3,223,265 $3,245,546 $22,281 South Korean Won Buy 5/15/13 578,065 609,557 (31,492) Swedish Krona Buy 6/19/13 3,623,046 3,674,640 (51,594) Swiss Franc Sell 6/19/13 2,351,528 2,382,137 30,609 Turkish Lira Buy 6/19/13 435,744 445,861 (10,117) State Street Bank and Trust Co. Australian Dollar Buy 4/17/13 1,527,747 1,490,574 37,173 Brazilian Real Buy 4/17/13 1,681,228 1,704,381 (23,153) British Pound Buy 6/19/13 1,207,024 1,206,084 940 British Pound Sell 6/19/13 1,207,024 1,192,392 (14,632) Canadian Dollar Sell 4/17/13 1,587,291 1,602,680 15,389 Chilean Peso Buy 4/17/13 2,166,499 2,143,185 23,314 Colombian Peso Buy 4/17/13 1,855,088 1,886,350 (31,262) Czech Koruna Buy 6/19/13 465,836 478,159 (12,323) Czech Koruna Sell 6/19/13 465,836 474,826 8,990 Euro Buy 6/19/13 65,667 85,550 (19,883) Japanese Yen Buy 5/15/13 5,742,421 5,699,501 42,920 Japanese Yen Sell 5/15/13 5,742,421 5,794,899 52,478 Mexican Peso Buy 4/17/13 1,164,257 1,108,499 55,758 Polish Zloty Buy 6/19/13 143,904 146,766 (2,862) South Korean Won Buy 5/15/13 205,903 257,600 (51,697) Swedish Krona Buy 6/19/13 1,572,444 1,593,665 (21,221) Swiss Franc Sell 6/19/13 3,943,536 3,983,584 40,048 Turkish Lira Buy 6/19/13 540,590 550,914 (10,324) UBS AG Australian Dollar Buy 4/17/13 5,919,616 5,908,560 11,056 British Pound Buy 6/19/13 1,867,568 1,810,864 56,704 Canadian Dollar Sell 4/17/13 2,620,457 2,653,006 32,549 Chilean Peso Buy 4/17/13 2,939,112 2,914,480 24,632 Chilean Peso Sell 4/17/13 2,939,112 2,928,545 (10,567) Czech Koruna Buy 6/19/13 467,175 479,499 (12,324) Czech Koruna Sell 6/19/13 467,175 476,030 8,855 Euro Buy 6/19/13 8,988,058 9,103,416 (115,358) Japanese Yen Sell 5/15/13 5,772,268 5,964,559 192,291 Mexican Peso Buy 4/17/13 536,668 500,234 36,434 New Taiwan Dollar Buy 5/15/13 410,319 416,389 (6,070) Norwegian Krone Sell 6/19/13 904,200 903,775 (425) Philippine Peso Buy 5/15/13 124,729 126,751 (2,022) Russian Ruble Buy 6/19/13 298,385 301,438 (3,053) Singapore Dollar Buy 5/15/13 1,743,407 1,742,813 594 Singapore Dollar Sell 5/15/13 1,743,407 1,730,702 (12,705) Swedish Krona Buy 6/19/13 1,544,439 1,576,167 (31,728) Dynamic Asset Allocation Growth Fund 77 FORWARD CURRENCY CONTRACTS at 3/31/13 (aggregate face value $325,388,386) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG cont. Swiss Franc Sell 6/19/13 $1,032,728 $1,035,813 $3,085 Turkish Lira Buy 6/19/13 1,334,702 1,336,991 (2,289) WestPac Banking Corp. Australian Dollar Buy 4/17/13 4,541,430 4,523,672 17,758 British Pound Sell 6/19/13 4,638,545 4,578,634 (59,911) Canadian Dollar Sell 4/17/13 2,437,914 2,483,243 45,329 Euro Sell 6/19/13 1,047,852 1,067,540 19,688 Japanese Yen Sell 5/15/13 3,288,510 3,434,324 145,814 Mexican Peso Buy 4/17/13 867,856 844,413 23,443 New Zealand Dollar Buy 4/17/13 2,232,490 2,196,864 35,626 New Zealand Dollar Sell 4/17/13 2,232,490 2,179,127 (53,363) Total FUTURES CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 236 $29,878,796 Jun-13 $390,895 Canadian Government Bond 10 yr (Long) 10 1,329,133 Jun-13 29,788 Euro STOXX 50 Index (Long) 1,023 33,491,454 Jun-13 (139,517) Euro STOXX 50 Index (Short) 166 5,434,586 Jun-13 193,104 FTSE 100 Index (Long) 164 15,826,041 Jun-13 (13,979) FTSE 100 Index (Short) 46 4,439,012 Jun-13 62,084 MSCI EAFE Index Mini (Long) 18 1,493,280 Jun-13 (12,577) NASDAQ 100 Index E-Mini (Short) 472 26,535,840 Jun-13 (258,964) OMXS 30 Index (Short) 73 1,333,067 Apr-13 (560) Russell 2000 Index Mini (Long) 476 45,167,640 Jun-13 438,986 Russell 2000 Index Mini (Short) 46 4,364,940 Jun-13 (112,562) S&P 500 Index (Long) 5 1,953,375 Jun-13 38,169 S&P 500 Index E-Mini (Long) 4,940 385,986,900 Jun-13 7,535,970 S&P 500 Index E-Mini (Short) 1,346 105,169,710 Jun-13 (424,179) S&P Mid Cap 400 Index E-Mini (Long) 766 88,166,600 Jun-13 2,857,719 S&P Mid Cap 400 Index E-Mini (Short) 289 33,263,900 Jun-13 (855,670) S&P/TSX 60 Index (Long) 198 28,414,077 Jun-13 123,956 SGX MSCI Singapore Index (Short) 12 721,345 Apr-13 (3,928) SPI 200 Index (Short) 90 11,635,637 Jun-13 233,963 Tokyo Price Index (Long) 220 24,270,463 Jun-13 1,095,034 Tokyo Price Index (Short) 44 4,854,093 Jun-13 (219,427) U.K. Gilt 10 yr (Long) 164 29,598,759 Jun-13 1,194,755 U.S. Treasury Bond 30 yr (Long) 144 20,803,500 Jun-13 50,383 78 Dynamic Asset Allocation Growth Fund FUTURES CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) cont. Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond 30 yr (Long) 24 $3,782,250 Jun-13 $(26,108) U.S. Treasury Note 10 yr (Long) 74 9,766,844 Jun-13 14,313 U.S. Treasury Note 10 yr (Short) 464 61,240,750 Jun-13 (91,507) U.S. Treasury Note 5 yr (Long) 175 21,709,570 Jun-13 21,339 U.S. Treasury Note 5 yr (Short) 359 44,535,633 Jun-13 (45,557) U.S. Treasury Note 2 yr (Long) 97 21,383,953 Jun-13 (1,700) U.S. Treasury Note 2 yr (Short) 162 35,713,406 Jun-13 2,223 Total WRITTEN EQUITY OPTIONS OUTSTANDING at 3/31/13 (premiums $58,272) (Unaudited) Expiration Contract date/strike amount Value AIA Group, Ltd. (Call) Apr-13/$33.52 16,200 $1,412 European Aeronautic Defence and Space Co. NV (Call) Apr-13/40.93 1,307 437 MSCI Daily Total Return Net Emerging Markets Index (Call) Jun-13/442.57 6,387 10,729 MSCI Daily Total Return Net Emerging Markets Index (Put) Jun-13/358.27 12,938 25,988 Pernod-Ricard SA (Call) Apr-13/97.62 1,108 1,818 SABMiller PLC (Call) Apr-13/34.41 2,699 1,998 Sun Hung Kai Properties, Ltd. (Call) Apr-13/102.02 10,000 3,834 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) Counterparty Unrealized Fixed right obligation % to receive or (pay)/ Expiration Contract appreciation/ Floating rate index/Maturity date date/strike % amount (depreciation) Barclays Bank PLC 2.40/3 month USD-LIBOR-BBA/Jun-23 (Written) Jun-13/2.40 $329,000 $1,431 Citibank, N.A. 2.40/3 month USD-LIBOR-BBA/Jun-23 (Written) Jun-13/2.40 329,000 1,418 Credit Suisse International 2.40/3 month USD-LIBOR-BBA/Jun-23 (Written) Jun-13/2.40 329,000 1,408 Deutsche Bank AG 2.40/3 month USD-LIBOR-BBA/Jun-23 (Written) Jun-13/2.40 329,000 1,468 JPMorgan Chase Bank N.A. 1.90/3 month USD-LIBOR-BBA/ Jun-23 (Purchased) Jun-13/1.90 5,501,915 (4,292) (2.40)/3 month USD-LIBOR-BBA/ Jun-23 (Purchased) Jun-13/2.40 5,501,915 (35,707) Total Dynamic Asset Allocation Growth Fund79 TBA SALE COMMITMENTS OUTSTANDING at 3/31/13 (proceeds receivable $15,553,985) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3s, April 1, 2043 $6,000,000 4/11/13 $6,187,031 Government National Mortgage Association, 3s, April 1, 2043 9,000,000 4/18/13 9,397,266 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $45,490,000 E $(48,079) 6/19/15 0.40% 3 month USD- $1,050 LIBOR-BBA 18,540,000 E (145,433) 6/19/18 1.00% 3 month USD- (99,640) LIBOR-BBA 9,870,000 E (219,235) 6/19/23 2.00% 3 month USD- (132,773) LIBOR-BBA 1,970,000 E (56,447) 6/19/43 3.00% 3 month USD- (42,736) LIBOR-BBA Barclays Bank PLC GBP 2,287,000 — 8/15/31 3.6% 6 month GBP- (502,084) LIBOR-BBA Credit Suisse International $8,000,000 E 30,483 6/19/18 3 month USD- 1.00% 10,723 LIBOR-BBA 100,000 E 1,073 6/19/43 3 month USD- 3.00% 377 LIBOR-BBA 2,100,000 E 24,832 6/19/23 3 month USD- 2.00% 6,436 LIBOR-BBA 12,000,000 E 15,056 6/19/15 3 month USD- 0.40% 2,096 LIBOR-BBA MXN 23,310,000 — 7/21/20 1 month MXN-TIIE- 6.895% 196,301 BANXICO Deutsche Bank AG MXN 23,310,000 — 7/17/20 1 month MXN-TIIE- 6.95% 196,828 BANXICO Goldman Sachs International GBP 2,287,000 — 9/23/31 6 month GBP- 3.1175% 227,788 LIBOR-BBA JPMorgan Chase Bank N.A. CAD 2,400,000 — 9/21/21 2.3911% 3 month CAD- (50,399) BA-CDOR CAD 3,583,000 — 5/2/15 3 month CAD-BA- 1.6575% 29,967 CDOR MXN 8,850,000 — 9/11/20 6.82% 1 month MXN- (71,384) TIIE-BANXICO MXN 11,445,000 — 9/14/20 6.82% 1 month MXN- (92,459) TIIE-BANXICO 80Dynamic Asset Allocation Growth Fund OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank N.A. cont. MXN 3,330,000 $— 7/16/20 1 month MXN-TIIE- 6.99% $29,689 BANXICO MXN 42,045,000 — 7/30/20 6.3833% 1 month MXN- (239,736) TIIE-BANXICO MXN 12,390,000 — 11/4/20 1 month MXN-TIIE- 6.75% 95,901 BANXICO Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $102,145 $— 1/12/42 4.00% (1 month Synthetic TRS Index $(489) USD-LIBOR) 4.00% 30 year Fannie Mae pools 5,316,693 — 1/12/41 4.00% (1 month Synthetic TRS Index (25,428) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,111,492 — 1/12/41 4.00% (1 month Synthetic TRS Index (5,316) USD-LIBOR) 4.00% 30 year Fannie Mae pools 7,141 — 1/12/38 6.50% (1 month Synthetic TRS Index (16) USD-LIBOR) 6.50% 30 year Fannie Mae pools 39,360 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (192) USD-LIBOR 6.50% 30 year Fannie Mae pools 4,420,000 — 4/7/16 (2.63%) USA Non Revised (78,172) Consumer Price Index-Urban (CPI-U) 38,740 — 1/12/41 5.00% (1 month Synthetic MBX Index 170 USD-LIBOR) 5.00% 30 year Fannie Mae pools 96,377 — 1/12/40 5.00% (1 month Synthetic MBX Index 423 USD-LIBOR) 5.00% 30 year Fannie Mae pools 774,245 — 1/12/40 4.50% (1 month Synthetic MBX Index 4,527 USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,771,746 — 1/12/41 5.00% (1 month Synthetic MBX Index 7,775 USD-LIBOR) 5.00% 30 year Fannie Mae pools 884,965 — 1/12/41 5.00% (1 month Synthetic MBX Index 3,884 USD-LIBOR) 5.00% 30 year Fannie Mae pools Dynamic Asset Allocation Growth Fund 81 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $161,948 $— 1/12/40 5.00% (1 month Synthetic MBX Index $711 USD-LIBOR) 5.00% 30 year Fannie Mae pools 525,892 — 1/12/40 5.00% (1 month Synthetic MBX Index 2,309 USD-LIBOR) 5.00% 30 year Fannie Mae pools 381,107 — 1/12/40 5.00% (1 month Synthetic MBX Index 1,673 USD-LIBOR) 5.00% 30 year Fannie Mae pools 13,399 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (34) USD-LIBOR 6.00% 30 year Fannie Mae pools 13,452 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (65) USD-LIBOR 6.50% 30 year Fannie Mae pools 819,253 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (3,986) USD-LIBOR 6.50% 30 year Fannie Mae pools 467,686 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (1,204) USD-LIBOR 6.00% 30 year Fannie Mae pools 585,252 — 1/12/38 6.50% (1 month Synthetic MBX Index 2,848 USD-LIBOR) 6.50% 30 year Fannie Mae pools 334,062 — 1/12/39 6.00% (1 month Synthetic MBX Index 860 USD-LIBOR) 6.00% 30 year Fannie Mae pools Citibank, N.A. 982,420 — 1/12/41 5.00% (1 month Synthetic MBX Index 4,311 USD-LIBOR) 5.00% 30 year Fannie Mae pools baskets 603 — 2/13/14 (3 month USD- A basket 3,579,896 LIBOR-BBA plus (CGPUTQL2) of 0.10%) common stocks units 13,856 — 2/13/14 3 month USD- Russell 1000 Total (2,094,772) LIBOR-BBA minus Return Index 0.15% Credit Suisse International $3,691,047 — 1/12/41 4.50% (1 month Synthetic MBX Index 23,303 USD-LIBOR) 4.50% 30 year Ginnie Mae II pools Goldman Sachs International 379,399 — 1/12/39 6.00% (1 month Synthetic TRS Index 188 USD-LIBOR) 6.00% 30 year Fannie Mae pools 2,530,000 — 3/1/16 2.47% USA Non Revised 17,179 Consumer Price Index-Urban (CPI-U) 82 Dynamic Asset Allocation Growth Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $1,897,500 $— 3/3/16 2.45% USA Non Revised $10,949 Consumer Price Index-Urban (CPI-U) 66,763 — 1/12/38 6.50% (1 month Synthetic TRS Index (148) USD-LIBOR) 6.50% 30 year Fannie Mae pools 125,057 — 1/12/41 4.00% (1 month Synthetic TRS Index (598) USD-LIBOR) 4.00% 30 year Fannie Mae pools 126,221 — 1/12/41 4.50% (1 month Synthetic TRS Index (551) USD-LIBOR) 4.50% 30 year Fannie Mae pools 252,896 — 1/12/42 4.00% (1 month Synthetic TRS Index (1,210) USD-LIBOR) 4.00% 30 year Fannie Mae pools 252,896 — 1/12/42 4.00% (1 month Synthetic TRS Index (1,210) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,916,643 — 1/12/41 4.00% (1 month Synthetic TRS Index (13,949) USD-LIBOR) 4.00% 30 year Fannie Mae pools 509,868 — 1/12/41 4.50% (1 month Synthetic TRS Index (2,225) USD-LIBOR) 4.50% 30 year Fannie Mae pools 910,465 — 1/12/41 4.00% (1 month Synthetic TRS Index (4,354) USD-LIBOR) 4.00% 30 year Fannie Mae pools 948,875 — 1/12/41 4.50% (1 month Synthetic TRS Index (4,140) USD-LIBOR) 4.50% 30 year Fannie Mae pools 224,763 — 1/12/41 4.50% (1 month Synthetic TRS Index (981) USD-LIBOR) 4.50% 30 year Fannie Mae pools 74,801 — 1/12/41 4.00% (1 month Synthetic TRS Index (358) USD-LIBOR) 4.00% 30 year Fannie Mae pools 5,481 — 1/12/38 6.50% (1 month Synthetic TRS Index (12) USD-LIBOR) 6.50% 30 year Fannie Mae pools 140,615 — 1/12/41 4.50% (1 month Synthetic TRS Index (614) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,419,453 — 1/12/40 4.00% (1 month Synthetic TRS Index (7,673) USD-LIBOR) 4.00% 30 year Fannie Mae pools 70,250 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (342) USD-LIBOR 6.50% 30 year Fannie Mae pools Dynamic Asset Allocation Growth Fund 83 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $84,367 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(411) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,592,503 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (7,749) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,710,000 — 4/3/17 2.3225% USA Non Revised 3,557 Consumer Price Index-Urban (CPI-U) 1,710,000 — 4/4/17 2.35% USA Non Revised 6,088 Consumer Price Index-Urban (CPI-U) 1,710,000 — 4/5/17 2.355% USA Non Revised 6,584 Consumer Price Index-Urban (CPI-U) 1,710,000 — 4/5/22 2.66% USA Non Revised 6,481 Consumer Price Index-Urban (CPI-U) GBP 1,067,000 — 3/30/17 (3.0925%) GBP Non-revised UK 25,908 Retail Price Index GBP 1,067,000 — 4/2/17 (3.085%) GBP Non-revised UK 22,276 Retail Price Index GBP 2,134,000 — 9/20/17 2.6625% GBP Non-revised UK (145,199) Retail Price Index GBP 1,067,000 — 9/21/17 2.66% GBP Non-revised UK (72,810) Retail Price Index GBP 1,067,000 — 4/3/17 (3.09%) GBP Non-revised UK 21,838 Retail Price Index JPMorgan Chase Bank N.A. $348,770 — 1/12/41 4.50% (1 month Synthetic TRS Index (1,524) USD-LIBOR) 4.50% 30 year Fannie Mae pools Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. DJ CDX NA CMBX BBB–/P $2,591 $43,000 5/11/63 300 bp $(376) BBB Index (basis points) DJ CDX NA CMBX BBB–/P 4,238 62,000 5/11/63 300 bp (41) BBB Index 84Dynamic Asset Allocation Growth Fund OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) cont. Upfront Fixed payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. cont. DJ CDX NA CMBX BBB–/P $5,309 $86,000 5/11/63 300 bp $(626) BBB Index (basis points) DJ CDX NA CMBX BBB–/P 5,073 89,000 5/11/63 300 bp (1,069) BBB Index Barclays Bank PLC DJ CDX NA IG Series BBB+/P (8,751) 2,415,000 6/20/18 100 bp 3,303 20 Index Citibank, N.A. DJ CDX NA IG Series BBB+/P (7,688) 1,575,000 6/20/18 100 bp 217 20 Index Credit Suisse International DJ CDX NA HY B+/P 75,300 30,120,000 12/20/17 500 bp 1,387,829 Series 19 Index DJ CDX NA IG Series BBB+/P (24,227) 4,900,000 6/20/18 100 bp 366 20 Index Deutsche Bank AG DJ CDX NA HY B+/P (134,091) 42,909,000 12/20/17 500 bp 1,735,741 Series 19 Index DJ CDX NA IG Series BBB+/P (6,931) 2,055,000 6/20/18 100 bp 3,326 20 Index Smurfit Kappa B+ — EUR 435,000 9/20/13 715 bp 20,154 Funding, 7 3/4%, 4/1/15 Virgin Media BB– — EUR 605,000 9/20/13 535 bp 19,164 Finance PLC, 8 3/4%, 4/15/14 Virgin Media BB– — EUR 605,000 9/20/13 477 bp 16,834 Finance PLC, 8 3/4%, 4/15/14 Goldman Sachs International CSC Holdings, Inc., Ba3 — $340,000 9/20/13 495 bp 8,303 7 5/8%, 7/15/18 JPMorgan Chase Bank N.A. DJ CDX NA HY B+/P (100,847) 6,206,000 12/20/17 500 bp 169,586 Series 19 Index Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at March 31, 2013. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Dynamic Asset Allocation Growth Fund 85 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $45,158,248 $8,341,682 $— Capital goods 52,136,285 6,629,271 109,156 Communication services 40,170,095 2,263,664 — Conglomerates 15,730,270 997,198 — Consumer cyclicals 95,986,295 10,875,293 — Consumer staples 79,666,180 7,050,340 4,638 Energy 79,289,836 3,449,793 — Financials 143,404,485 29,544,122 — Health care 104,526,385 4,237,871 405,195 Technology 135,975,244 14,033,373 — Transportation 11,777,592 2,990,911 — Utilities and power 23,707,436 3,218,809 — Total common stocks Commodity linked notes — 12,330,124 — Convertible bonds and notes — 687,343 — Convertible preferred stocks 155,610 556,966 — Corporate bonds and notes — 198,024,361 — Foreign government and agency bonds and notes — 8,393,639 — Investment companies 12,822,228 — — Mortgage-backed securities — 38,225,068 — Municipal bonds and notes — 205,982 — Preferred stocks — 1,519,905 — Purchased equity options outstanding — 104,088 — Senior loans — 3,332,200 — U.S. government and agency mortgage obligations — 92,807,995 — U.S. treasury obligations — 53,094 — Units 361,659 — — Warrants — 3,643 944 Short-term investments 379,598,885 79,182,179 — Totals by level 86Dynamic Asset Allocation Growth Fund Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $1,327,387 $— Futures contracts 12,076,446 — — Written equity options outstanding — (46,216) — Forward premium swap option contracts — (34,274) — TBA sale commitments — (15,584,297) — Interest rate swap contracts — (36,305) — Total return swap contracts — 1,278,006 — Credit default contracts — 3,552,735 — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Dynamic Asset Allocation Growth Fund 87 Statement of assets and liabilities 3/31/13 (Unaudited) ASSETS Investment in securities, at value, including $2,580,462 of securities on loan (Note 1): Unaffiliated issuers (identified cost $1,215,536,243) $1,376,695,120 Affiliated issuers (identified cost $373,350,460) (Notes 1 and 6) 373,350,460 Cash 14,948 Foreign currency (cost $3,171,698) (Note 1) 2,953,567 Dividends, interest and other receivables 6,512,901 Foreign Tax reclaim 154,645 Receivable for shares of the fund sold 27,458,561 Receivable for investments sold 5,194,673 Receivable for sales of delayed delivery securities (Note 1) 15,571,734 Receivable for variation margin (Note 1) 1,591,800 Unrealized appreciation on forward premium swap option contracts (Note 1) 5,725 Unrealized appreciation on forward currency contracts (Note 1) 2,842,906 Unrealized appreciation on OTC swap contracts (Note 1) 7,915,717 Premium paid on OTC swap contracts (Note 1) 751,729 Total assets LIABILITIES Payable for investments purchased 7,325,107 Payable for purchases of delayed delivery securities (Note 1) 92,785,480 Payable for shares of the fund repurchased 29,483,647 Payable for compensation of Manager (Note 2) 840,232 Payable for custodian fees (Note 2) 56,337 Payable for investor servicing fees (Note 2) 453,566 Payable for Trustee compensation and expenses (Note 2) 331,183 Payable for administrative services (Note 2) 5,921 Payable for distribution fees (Note 2) 962,817 Unrealized depreciation on OTC swap contracts (Note 1) 3,709,055 Premium received on OTC swap contracts (Note 1) 163,955 Unrealized depreciation on forward currency contracts (Note 1) 1,515,519 Unrealized depreciation on forward premium swap option contracts (Note 1) 39,999 Written options outstanding, at value (premiums $58,272) (Notes 1 and 3) 46,216 TBA sale commitments, at value (proceeds receivable $15,553,985) (Note 1) 15,584,297 Collateral on securities loaned, at value (Note 1) 2,741,575 Collateral on certain derivative contracts, at value (Note 1) 9,043,094 Other accrued expenses 256,308 Total liabilities Net assets (Continued on next page) 88 Dynamic Asset Allocation Growth Fund Statement of assets and liabilities (Continued) REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,579,905,748 Distributions in excess of net investment income (Note 1) (8,623,159) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (94,031,674) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 178,419,263 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($1,169,931,839 divided by 79,915,107 shares) $14.64 Offering price per class A share (100/94.25 of $14.64)* $15.53 Net asset value and offering price per class B share ($123,720,273 divided by 8,597,251 shares)** $14.39 Net asset value and offering price per class C share ($135,676,472 divided by 9,640,145 shares)** $14.07 Net asset value and redemption price per class M share ($26,464,417 divided by 1,838,893 shares) $14.39 Offering price per class M share (100/96.50 of $14.39)* $14.91 Net asset value, offering price and redemption price per class R share ($15,817,542 divided by 1,097,927 shares) $14.41 Net asset value, offering price and redemption price per class R5 share ($11,704 divided by 792 shares)† $14.77 Net asset value, offering price and redemption price per class R6 share ($23,286,113 divided by 1,575,515 shares) $14.78 Net asset value, offering price and redemption price per class Y share ($160,761,818 divided by 10,904,118 shares) $14.74 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † Net asset value may not recalculate due to rounding of fractional shares. The accompanying notes are an integral part of these financial statements. Dynamic Asset Allocation Growth Fund 89 Statement of operations Six months ended 3/31/13 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $213,520) $11,392,405 Interest (net of foreign tax of $6,332) (including interest income of $208,107 from investments in affiliated issuers) (Note 6) 8,682,729 Securities lending (Note 1) 54,883 Total investment income EXPENSES Compensation of Manager (Note 2) 4,780,203 Investor servicing fees (Note 2) 1,400,324 Custodian fees (Note 2) 123,076 Trustee compensation and expenses (Note 2) 78,436 Distribution fees (Note 2) 2,782,871 Administrative services (Note 2) 27,045 Other 331,622 Total expenses Expense reduction (Note 2) (33,285) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 43,459,062 Net realized gain on swap contracts (Note 1) 10,402,387 Net realized gain on futures contracts (Note 1) 34,844,575 Net realized gain on foreign currency transactions (Note 1) 1,606,609 Net realized gain on written options (Notes 1 and 3) 347,048 Net unrealized appreciation of assets and liabilities in foreign currencies during the period 1,445,695 Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period 48,460,752 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 90 Dynamic Asset Allocation Growth Fund Statement of changes in net assets INCREASE IN NET ASSETS Six months ended 3/31/13* Year ended 9/30/12 Operations: Net investment income $10,639,725 $21,819,936 Net realized gain on investments and foreign currency transactions 90,659,681 112,501,228 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 49,906,447 210,102,670 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (12,967,751) (3,359,117) Class B (455,577) — Class C (607,711) — Class M (166,125) — Class R (147,157) (9,736) Class R5 (134) — Class R6 (139) — Class Y (2,452,867) (912,638) Decrease from capital share transactions (Note 4) (55,846,478) (197,596,035) Total increase in net assets NET ASSETS Beginning of period 1,577,108,264 1,434,561,956 End of period (including distributions in excess of net investment income of $8,623,159 and $2,465,423, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. Dynamic Asset Allocation Growth Fund 91 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net realized Ratio of net investment value, and unrealized Total from From From Total return Net assets, of expenses income (loss) beginning Net investment gain (loss) investment net investment net realized gain Total Redemption Non-recurring Net asset value, at net asset end of period to average to average Portfolio Period ended of period income (loss) a on investments operations income on investments distributions fees reimbursements end of period value (%) b (in thousands) netassets (%) c netassets (%) turnover (%) d Class A March 31, 2013** .10 1.23 (.16) — — — * .55* .72* 62* September 30, 2012 .19 2.53 (.04) — — — 1.13 1.51 120 September 30, 2011 .19 (.67) (.45) — — — e,f 1.14 1.53 98 September 30, 2010 .20 .98 (.49) — — e — e,g 1.20 1.79 116 September 30, 2009 .19 (.07) (.39) — — e — e,h 1.22 i,j 2.09 i 130 September 30, 2008 .28 (3.82) (.16) (.14) — e — 1.13 i 2.08 i 113 Class B March 31, 2013** .05 1.20 (.05) — — — * .92* .34* 62* September 30, 2012 .09 2.50 — 1.88 .76 120 September 30, 2011 .09 (.66) (.35) — — — e,f 1.89 .77 98 September 30, 2010 .11 .97 (.41) — — e — e,g 1.95 1.03 116 September 30, 2009 .12 (.04) (.28) — — e — e,h 1.97 i,j 1.34 i 130 September 30, 2008 .17 (3.74) (.04) (.14) — e — 1.88 i 1.30 i 113 Class C March 31, 2013** .05 1.17 (.06) — — — * .92* .35* 62* September 30, 2012 .09 2.44 — 1.88 .77 120 September 30, 2011 .09 (.64) (.36) — — — e,f 1.89 .78 98 September 30, 2010 .11 .93 (.41) — — e — e,g 1.95 1.04 116 September 30, 2009 .12 (.04) (.29) — — e — e,h 1.97 i,j 1.34 i 130 September 30, 2008 .17 (3.68) (.06) (.14) — e — 1.88 i 1.31 i 113 Class M March 31, 2013** .06 1.21 (.09) — — — * .80* .47* 62* September 30, 2012 .12 2.50 — 1.63 1.01 120 September 30, 2011 .13 (.67) (.39) — — — e,f 1.64 1.03 98 September 30, 2010 .14 .96 (.44) — — e — e,g 1.70 1.28 116 September 30, 2009 .14 (.05) (.32) — — e — e,h 1.72 i,j 1.58 i 130 September 30, 2008 .21 (3.75) (.09) (.14) — e — 1.63 i 1.57 i 113 Class R March 31, 2013** .08 1.22 (.13) — — — * .67* .60* 62* September 30, 2012 .15 2.50 (.01) — — — 1.38 1.26 120 September 30, 2011 .16 (.66) (.43) — — — e,f 1.39 1.29 98 September 30, 2010 .17 .95 (.47) — — e — e,g 1.45 1.54 116 September 30, 2009 .17 (.08) (.37) — — e — e,h 1.47 i,j 1.85 i 130 September 30, 2008 .25 (3.80) (.11) (.14) — e — 1.38 i 1.88 i 113 Class R5 March 31, 2013** .12 1.24 (.17) — — — * .41* .86* 62* September 30, 2012† .06 .74 — * 11 .21* .43* 120 Class R6 March 31, 2013** .13 1.25 (.18) — — — * .36* .91* 62* September 30, 2012† .06 .74 — * 11 .18* .45* 120 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 92Dynamic Asset Allocation Growth Fund Dynamic Asset Allocation Growth Fund 93 Financial highlights (Continued) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net realized Ratio of net investment value, and unrealized Total from From From Total return Net assets, of expenses income (loss) beginning Net investment gain (loss) investment net investment net realized gain Total Redemption Non-recurring Net asset value, at net asset end of period to average to average Portfolio Period ended of period income (loss) a on investments operations income on investments distributions fees reimbursements end of period value (%) b (in thousands) netassets (%) c netassets (%) turnover (%) d Class Y March 31, 2013** .12 1.23 (.19) — — — * .42* .85* 62* September 30, 2012 .22 2.55 (.07) — — — .88 1.76 120 September 30, 2011 .22 (.68) (.48) — — — e,f .89 1.79 98 September 30, 2010 .23 .98 (.51) — — e — e,g .95 2.02 116 September 30, 2009 .22 (.09) (.43) — — e — e,h .97 i,j 2.41 i 130 September 30, 2008 .32 (3.85) (.19) (.14) — e — .88 i 2.30 i 113 * Not annualized. ** Unaudited. † For the period July 3, 2012 (commencement of operations) to September 30, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). d Portfolio turnover excludes TBA purchase and sale transactions. e Amount represents less than $0.01 per share. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. g Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Prudential Securities, Inc., which amounted to less than $0.01 per share outstanding as of March 30, 2010. h Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, L.L.C., and Millennium International Management, L.L.C., which amounted to less than $0.01 per share outstanding as of June 23, 2009. i Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to September 30, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets September 30, 2009 0.07% September 30, 2008 0.02 j Includes interest accrued in connection with certain terminated derivative contracts, which amounted to less than 0.01% of average net assets as of September 30, 2009. The accompanying notes are an integral part of these financial statements. Notes to financial statements 3/31/13 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from October 1, 2012 through March 31, 2013. Putnam Dynamic Asset Allocation Growth Fund (the fund) is a diversified series of Putnam Asset Allocations Funds (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund is one of three Putnam Dynamic Asset Allocation Funds, each of which has a unique strategic, or typical, allocation between equity and fixed-income investments. Using qualitative analysis and quantitative techniques, Putnam management adjusts portfolio allocations from time to time within a certain range for each fund to try to optimize a fund’s performance consistent with its goal. The investment objective of the fund is to seek capital appreciation. The fund invests mainly in equity securities (growth or value stocks or both) of U.S. and foreign companies of any size. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments. The fund also invests, to a lesser extent, in fixed-income investments, including U.S. and foreign government obligations, corporate obligations and securitized debt instruments (such as mortgage-backed investments). The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles 94 Dynamic Asset Allocation Growth Fund Dynamic Asset Allocation Growth Fund 95 generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Joint trading account Pursuant to an exemptive order from the SEC, the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. 96 Dynamic Asset Allocation Growth Fund Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned and to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Dynamic Asset Allocation Growth Fund 97 Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap option contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 5. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average number of contracts, see Note 5. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 5. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as a receivable or payable for variation margin on the Statement of assets and liabilities. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk, is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of mark to market margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to 98 Dynamic Asset Allocation Growth Fund the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount see Note 5. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries, and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount, see Note 5. Credit default contracts The fund entered into OTC credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In an OTC credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The OTC credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant OTC credit default contract. OTC credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount, see Note 5. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $2,027,161 at the close of the reporting period. Dynamic Asset Allocation Growth Fund 99 Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $499,432 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $469,577. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $2,643,462. Certain of these securities were sold prior to the close of the reporting period and are included in Receivable for investments sold on the Statement of assets and liabilities. The fund received cash collateral of $2,741,575. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment 100Dynamic Asset Allocation Growth Fund policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At September 30, 2012, the fund had a capital loss carryover of $179,274,065 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $66,936,358 N/A $66,936,358 September 30, 2017 112,337,707 N/A 112,337,707 September 30, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $1,593,905,522, resulting in gross unrealized appreciation and depreciation of $186,936,758 and $30,796,700, respectively, or net unrealized appreciation of $156,140,058. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis Dynamic Asset Allocation Growth Fund101 that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.750% of the first $5 billion, 0.550% of the next $50 billion, 0.700% of the next $5 billion, 0.530% of the next $50 billion, 0.650% of the next $10 billion, 0.520% of the next $100 billion and 0.600% of the next $10 billion, 0.515% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for ClassR5 and R6 shares) based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. ClassR5 shares pay a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.15%. ClassR6 shares pay a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $988,196 ClassR5 8 ClassB 108,480 ClassR6 3 ClassC 113,394 ClassY 154,128 ClassM 22,458 Total ClassR 13,657 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $1,604 under the expense offset arrangements and by $31,681 under thebrokerage/service arrangements. 102 Dynamic Asset Allocation Growth Fund Each independent Trustee of the fund receives an annual Trustee fee, of which $1,196, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $1,395,498 ClassM 95,161 ClassB 612,942 ClassR 38,574 ClassC 640,696 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $114,353 and $1,536 from the sale of classA and classM shares, respectively, and received $25,224 and $1,327 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $44 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $716,910,773 and $768,376,279, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written swap Written equity option contract Written swap option contract Written equity amounts option premiums amounts option premiums Written options outstanding at the beginning of the reporting period $124,644,775 $10,648,027 20,867 $15,024 Options opened 26,147,000 — 64,152 76,379 Options exercised (7,989,000) (9,918) — — Options expired — — (13,513) (18,107) Options closed (141,486,775) (10,638,109) (20,867) (15,024) Written options outstanding at the end of the reporting period $1,316,000 $— 50,639 $58,272 Dynamic Asset Allocation Growth Fund 103 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 3/31/13 Year ended 9/30/12 ClassA Shares Amount Shares Amount Shares sold 4,299,451 $59,389,675 6,906,238 $86,365,519 Shares issued in connection with reinvestment of distributions 914,444 12,454,730 279,952 3,205,456 5,213,895 71,844,405 7,186,190 89,570,975 Shares repurchased (7,835,323) (108,025,635) (17,742,423) (221,330,460) Net decrease Six months ended 3/31/13 Year ended 9/30/12 ClassB Shares Amount Shares Amount Shares sold 339,632 $4,616,111 687,279 $8,383,690 Shares issued in connection with reinvestment of distributions 32,681 438,572 — — 372,313 5,054,683 687,279 8,383,690 Shares repurchased (1,377,588) (18,674,588) (3,412,704) (41,841,800) Net decrease Six months ended 3/31/13 Year ended 9/30/12 ClassC Shares Amount Shares Amount Shares sold 521,645 $6,945,496 857,477 $10,323,810 Shares issued in connection with reinvestment of distributions 42,968 563,743 — — 564,613 7,509,239 857,477 10,323,810 Shares repurchased (832,774) (10,948,343) (2,071,945) (24,733,246) Net decrease Six months ended 3/31/13 Year ended 9/30/12 ClassM Shares Amount Shares Amount Shares sold 89,253 $1,221,675 229,200 $2,742,457 Shares issued in connection with reinvestment of distributions 12,249 164,265 — — 101,502 1,385,940 229,200 2,742,457 Shares repurchased (178,353) (2,432,498) (522,412) (6,451,903) Net decrease Six months ended 3/31/13 Year ended 9/30/12 ClassR Shares Amount Shares Amount Shares sold 128,162 $1,745,679 338,649 $4,157,762 Shares issued in connection with reinvestment of distributions 10,974 147,155 859 9,692 139,136 1,892,834 339,508 4,167,454 Shares repurchased (193,814) (2,659,023) (433,052) (5,323,292) Net decrease 104 Dynamic Asset Allocation Growth Fund For the period 7/3/12 (commencement of operations) Six months ended 3/31/13 to 9/30/12 ClassR5 Shares Amount Shares Amount Shares sold — $— 782 $10,000 Shares issued in connection with reinvestment of distributions 10 134 — — 10 134 782 10,000 Shares repurchased — Net increase 10 For the period 7/3/12 (commencement of operations) Six months ended 3/31/13 to 9/30/12 ClassR6 Shares Amount Shares Amount Shares sold 1,574,723 $23,274,403 782 $10,000 Shares issued in connection with reinvestment of distributions 10 139 — — 1,574,733 23,274,542 782 10,000 Shares repurchased — Net increase Six months ended 3/31/13 Year ended 9/30/12 ClassY Shares Amount Shares Amount Shares sold 3,113,665 $43,548,946 3,151,673 $39,565,532 Shares issued in connection with reinvestment of distributions 176,385 2,418,232 78,133 900,090 3,290,050 45,967,178 3,229,806 40,465,622 Shares repurchased (4,917,232) (70,035,346) (4,272,458) (53,589,342) Net decrease At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value Class R5 792 100.00% $11,704 ClassR6 793 0.05 11,721 Dynamic Asset Allocation Growth Fund105 Note 5: Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Purchased equity option contracts (number of contracts) 22,000 Purchased swap option contracts (contract amount) $32,200,000 Written equity option contracts (number of contracts) 25,000 Written swap option contracts (contract amount) $19,700,000 Futures contracts (number of contracts) 12,000 Forward currency contracts (contract amount) $548,400,000 OTC interest rate swap contracts (notional) $239,200,000 Centrally cleared interest rate swap contracts (notional) $170,000 OTC total return swap contracts (notional) $127,100,000 OTC credit default swap contracts (notional) $91,400,000 Warrants (number of warrants) 52,000 The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $3,572,058 Payables $19,323 Foreign exchange contracts Receivables 2,842,906 Payables 1,515,519 Investments, Receivables, Payables, Net assets — Net assets — Unrealized Unrealized Equity contracts appreciation 16,267,556* depreciation 4,182,351* Receivables, Payables, Net assets — Net assets — Unrealized Unrealized Interest rate contracts appreciation 2,854,832* depreciation 1,593,705* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. 106Dynamic Asset Allocation Growth Fund The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward instruments currency under ASC 815 Options Warrants Futures contracts Swaps Total Credit contracts $— $— $— $— $5,518,945 $5,518,945 Foreign exchange contracts — — — 1,674,273 — $1,674,273 Equity contracts 25,818 2,071 37,615,779 — 4,781,354 $42,425,022 Interest rate contracts 49,234 — (2,771,204) — 102,501 $(2,619,469) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward instruments currency under ASC 815 Options Warrants Futures contracts Swaps Total Credit contracts $— $— $— $— $45,193 $45,193 Foreign exchange contracts — — — 1,455,835 — $1,455,835 Equity contracts 26,790 (9,155) 10,815,510 — (2,363,834) $8,469,311 Interest rate contracts (155,768) — 1,828,850 — 256,169 $1,929,251 Total Note 6: Transactions with affiliated issuers Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Market value at Market value the beginning at the end of of the reporting Purchase Sale Investment the reporting Name of affiliate period cost proceeds income period Putnam Money Market Liquidity Fund* $325,561,660 $239,451,259 $424,405,203 $190,380 $140,607,716 Putnam Short Term Investment Fund* — 230,001,169 — 17,727 230,001,169 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Dynamic Asset Allocation Growth Fund 107 Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 9: New accounting pronouncement In January 2013, ASU No. 2013–01 “Clarifying the Scope of Disclosures About Offsetting Assets and Liabilities” replaced ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities” . The updates create new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2013–01 and its impact, if any, on the fund’s financial statements. 108Dynamic Asset Allocation Growth Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President and Treasurer Investment Sub-Manager Robert J. Darretta Putnam Investments Limited Katinka Domotorffy Janet C. Smith 57–59 St James’s Street John A. Hill Vice President, London, England SW1A 1LD Paul L. Joskow Principal Accounting Officer, Elizabeth T. Kennan and Assistant Treasurer Investment Sub-Advisor Kenneth R. Leibler The Putnam Advisory Robert E. Patterson Susan G. Malloy Company, LLC George Putnam, III Vice President and One Post Office Square Robert L. Reynolds Assistant Treasurer Boston, MA 02109 W. Thomas Stephens James P. Pappas Marketing Services Officers Vice President Putnam Retail Management Robert L. Reynolds One Post Office Square President Mark C. Trenchard Boston, MA 02109 Vice President and Jonathan S. Horwitz BSA Compliance Officer Custodian Executive Vice President, State Street Bank Principal Executive Officer, and Judith Cohen and Trust Company Compliance Liaison Vice President, Clerk, and Associate Treasurer Legal Counsel Steven D. Krichmar Ropes & Gray LLP Vice President and Nancy E. Florek Principal Financial Officer Vice President, Proxy Manager, Assistant Clerk, and Robert T. Burns Associate Treasurer Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam Dynamic Asset Allocation Growth Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Asset Allocation Funds By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: May 24, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: May 24, 2013 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: May 24, 2013
